UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period :	November 1, 2015 — October 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 700 Fund ® Annual report 10 | 31 | 16 Message from the Trustees 1 Interview with your fund’s portfolio manager 3 Your fund’s performance 9 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 24 Federal tax information 87 About the Trustees 88 Officers 90 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. The value of stocks and bonds in the fund’s portfolio may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Our alpha strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. The fund may not achieve its goal, and it is not intended to be a complete investment program. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Message from the Trustees December 13, 2016 Dear Fellow Shareholder: The U.S. presidential election is now behind us, but the transitional period in Washington, D.C., may bring bouts of volatility to the financial markets. Election campaigns are often followed by uncertainty regarding the new administration, and new presidents may seek to make legislative changes to economic policies. If recent history is a worthy guide, we believe it is important for investors to remain well diversified, maintain a long-term view, and not overreact to volatile markets. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended October 31, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 9–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 700 basis points (or 7.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is not expected to outperform during periods of market rallies. This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 10/31/16. See above and pages 9–12 for additional fund performance information. Index descriptions can be found on page 16. 2 Absolute Return 700 Fund Bob is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. Bob joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob Kea, your fund’s portfolio managers are James A. Fetch, Robert J. Schoen, and Jason R. Vaillancourt, CFA. Bob, how would you describe the global investment environment during the 12 - month reporting period ended October31, 2016? At the beginning of the reporting period, markets were facing the possibility of the first interest rate hike by the Federal Reserve in nearly 10 years. Commodity markets were declining. Then in December, the Fed did approve a one-quarter point increase in its target funds interest rate, signaling confidence in the U.S. economic recovery. At the start of 2016, the market retreated again, falling on renewed concerns about China, a global economic slowdown, and sinking oil prices. Crude oil prices reached a 13-year low in February. Concerns about a global recession, weakening demand for natural resources from emerging markets, and high levels of global inventories combined to bring down the price of oil. That said, oil prices stabilized and rebounded in the months that followed as growth in global demand reappeared, and the markets recovered in tandem. In June, the United Kingdom surprised the world when voters approved Brexit, the referendum to exit from the European Absolute Return 700 Fund 3 Allocations are shown as a percentage of the fund’s net assets as of 10/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Negative weights may result from timing differences between trade and settlement dates of securities, such as TBAs, or by the use of derivatives. Union [EU]. After plummeting following the vote, stocks bounced back strongly, almost turning the Brexit vote into a non-event for the markets. Most asset classes meaningfully recovered from the temporary downturn; the one notable exception was the British pound. The remainder of the summer was characterized by low volatility and low trading volumes. Markets generally were quiet, without many days having significant swings either up or down. In the wake of Brexit, central banks around the world communicated that they would remain accommodative and stimulative. The Fed, after citing signs of weakness in the U.S. economy and overseas concerns, decided not to raise interest rates again during the period. At its September2016 meeting, however, the Fed indicated that a rate hike could occur at the central bank’s December2016 meeting. Also of note during the period was the U.S. presidential election campaign, with its 4Absolute Return 700 Fund two very different candidates. The colorful campaign season likely held back stock performance to a degree, as the market does not like uncertainty. For the reporting period overall, the S&P 500 Index, a bellwether for the broad U.S. stock market, returned 4.51%. Equities in the international developed markets outside the United States, as represented by the MSCI EAFE Index [ND], underperformed, returning –3.23% for the period. On the fixed-income side, the Bloomberg Barclays U.S. Aggregate Bond Index returned 4.37% for the period, while the JPMorgan Developed High Yield Index gained 8.52%. Would you please summarize the fund’s overall investment strategy? Putnam Absolute Return 700 Fund seeks to earn a positive total return that exceeds the return of U.S. Treasury bills by 7% on an annualized basis over a reasonable time period [generally at least three years or more] regardless of market conditions. We seek to do this by utilizing both directional and non-directional strategies. Directional strategies look to capitalize on opportunities in global markets based on our assessment of broad market trends. These trends may involve either positive or negative market movements. Non-directional strategies are market-neutral This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 700 Fund 5 trades that seek to add value regardless of global market trends. We shift the composition of the portfolio’s risk between directional and non-directional strategies based on our active views on the relative potential of these approaches. In addition, the portfolio’s total risk exposure is adjusted based on our outlook and current market conditions. We use a variety of security types and other tools to implement our investment process as we seek to manage various global risks. How did directional strategies influence the fund’s performance during the 12 - month reporting period? The fund’s exposure to interest-rate risk was a significant positive contributor to fund performance overall during the period. Within interest-rate risk, positioning achieved through swaps and futures — derivative instruments that offer a way of capitalizing on or protecting against changes in interest rates — were the biggest drivers of returns. In the fourth quarter of 2015 — particularly in November and December — the fund was also exposed to corporate credit risk. We felt then-current spreads — or the difference in yield between corporate bonds and U.S. Treasuries of similar maturity — more than compensated investors for the underlying risk of corporate default. Within the fund, we also used high-yield credit default swaps — derivative instruments designed to provide exposure to movements in credit spreads. These credit exposures, however, hurt the portfolio through the end of 2015 and detracted for the reporting period overall despite positive returns in 2016. Positioning in directional equity and inflation risk ended as slight detractors for the period, although positive returns for each in 2016 have helped offset particular weakness in November and December2015. How did the fund’s non - directional strategies perform during the period? Non-directional strategies overall detracted from fund performance for the period, although This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Absolute Return 700 Fund some strategies did add value. Alternative beta strategies — which seek to add value by taking advantage of opportunities outside of traditional asset classes — were positive contributors over the reporting period. Within our equity selection alpha strategies, a forensic accounting trade that identifies companies using aggressive accounting practices and shorts them — or bets against them rising — relative to an index added value. A quantitatively driven sector-selection strategy also finished positive for the period. This stock strategy allowed us to target specific sectors of equity markets and establish either long or short positions. Which non-directional strategies underperformed? There were a few strategies that did not work well over the period. Equity selection alpha strategies were the biggest detractor. Quantitatively driven selection strategies — stock screens that allow us to establish market-neutral positions in specific stock markets — were notable detractors in both the United States and emerging markets. Our concentrated international alpha strategy, which quantitatively identifies long/short opportunities across five developed markets, was an underperformer as well. Another trade that underperformed was a regional fixed-income strategy that takes systematic long and short positions across global fixed-income markets, attempting to capture incremental positive returns in sovereign debt. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 700 Fund7 Aside from the derivative strategies you have mentioned, did you use similar instruments for other strategies? We use a variety of derivatives as tools. In this period, total return swaps, which we use to gain or manage exposures to specific securities or baskets of securities, detracted from fund performance. We also implemented strategies with options to hedge against changes in the values of certain securities and to hedge or isolate certain types of risk. In addition, forward contracts allowed us to manage currency exposures. What is your outlook as we approach 2017? We believe we will continue to see incremental positive growth in the United States. Compared with much of the rest of the world, the U.S. economy stands out as particularly healthy, in our view. While certainly not booming, we believe recent growth rates in U.S. gross domestic product indicate a steadily recovering economy. In the fourth quarter, we will be hoping to see better earnings expectations given current valuations in the stock market. The early November U.S. presidential election, ongoing negotiations between the United Kingdom and the European Union, and continued uncertainty in energy markets are a few situations we believe could introduce volatility into both equity and fixed-income markets in the final months of 2016 and into 2017. Despite the possibility of further volatility and additional rate hikes by the Fed, we continue to maintain exposure to interest-rate risk, mainly because of what we consider to be its diversification value versus our equity positions. We expect to increase the fund’s exposure to commodities, as energy prices appear to have stabilized a bit and growth momentum appears to be a bit more firmly established. In addition, we believe that further volatility could create new opportunities within the fund’s non-directional strategies. Thanks for your time and for bringing us up to date, Bob. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 8Absolute Return 700 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam. com or call Putnam at 1-800-225-1581. Class P, R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/16 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year Class A (12/23/08) Before sales charge 44.03% 4.75% 20.51% 3.80% 7.92% 2.57% –1.81% After sales charge 35.75­ 3.97 13.58 2.58 1.72 0.57 –7.46 Class B (12/23/08) Before CDSC 35.64­ 3.96 16.10 3.03 5.55 1.82 –2.50 After CDSC 35.64­ 3.96 14.13 2.68 2.78 0.92 –7.03 Class C (12/23/08) Before CDSC 35.82­ 3.97 16.14 3.04 5.56 1.82 –2.54 After CDSC 35.82­ 3.97 16.14 3.04 5.56 1.82 –3.45 Class M (12/23/08) Before sales charge 38.10­ 4.20 17.56 3.29 6.36 2.08 –2.30 After sales charge 33.27­ 3.72 13.44 2.56 2.64 0.87 –5.71 Class P (8/31/16) Net asset value 46.71­ 5.00 22.16 4.08 8.80 2.85 –1.48 Class R (12/23/08) Net asset value 40.83­ 4.46 19.12 3.56 7.20 2.34 –2.05 Class R6 (7/2/12) Net asset value 47.25­ 5.05 22.61 4.16 9.07 2.94 –1.40 Class Y (12/23/08) Net asset value 46.71­ 5.00 22.16 4.08 8.80 2.85 –1.48 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class P, R, R6, and Y shares have no initial sales charge or CDSC. Performance for class P and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class P and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Absolute Return 700 Fund 9 Comparative index returns For periods ended 10/31/16 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year BofA Merrill Lynch U.S. Treasury Bill Index 1.33% 0.17% 0.68% 0.14% 0.48% 0.16% 0.33% Bloomberg Barclays U.S. Aggregate Bond Index 39.39­ 4.32 15.37 2.90 10.81 3.48 4.37 S&P 500 Index 191.68­ 14.60 88.90 13.57 28.93 8.84 4.51 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $13,564 and $13,582, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $13,327. A $10,000 investment in the fund’s class P, R, R6, and Y shares would have been valued at $14,671, $14,083, $14,725, and $14,671, respectively. 10 Absolute Return 700 Fund Fund price and distribution information For the 12-month period ended 10/31/16 Distributions Class A Class B Class C Class M Class P Class R Class R6 Class Y Number 1 1 1 1 — 1 1 1 Income $0.784307 $0.695756 $0.709379 $0.734679 — $0.750249 $0.819338 $0.811553 Capital gains Long-term gains 0.121000 0.121000 0.121000 0.121000 — 0.121000 0.121000 0.121000 Short-term gains — Return of capital * 0.021693 0.019244 0.019621 0.020321 — 0.020751 0.022662 0.022447 Total — $0.892000 $0.963000 Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/15 $12.45 $13.21 $12.16 $12.16 $12.25 $12.69 — $12.31 $12.51 $12.47 8/31/16 † — $11.25 — — — 10/31/16 11.28 11.97 11.01 10.99 11.08 11.48 11.31 11.15 11.35 11.31 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. * See page 87. † Inception date of class P shares. Absolute Return 700 Fund11 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/16 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year Class A (12/23/08) Before sales charge 44.42% 4.84% 24.44% 4.47% 9.56% 3.09% 1.05% After sales charge 36.11­ 4.05 17.29 3.24 3.26 1.08 –4.76 Class B (12/23/08) Before CDSC 36.13­ 4.05 19.84 3.69 7.19 2.34 0.33 After CDSC 36.13­ 4.05 17.84 3.34 4.38 1.44 –4.33 Class C (12/23/08) Before CDSC 36.19­ 4.06 19.78 3.68 7.11 2.31 0.28 After CDSC 36.19­ 4.06 19.78 3.68 7.11 2.31 –0.65 Class M (12/23/08) Before sales charge 38.47­ 4.28 21.34 3.94 7.91 2.57 0.51 After sales charge 33.63­ 3.80 17.09 3.21 4.13 1.36 –3.01 Class P (8/31/16) Net asset value 46.97­ 5.08 26.03 4.74 10.44 3.36 1.30 Class R (12/23/08) Net asset value 41.21­ 4.54 22.94 4.22 8.75 2.84 0.75 Class R6 (7/2/12) Net asset value 47.51­ 5.13 26.50 4.81 10.71 3.45 1.37 Class Y (12/23/08) Net asset value 46.97­ 5.08 26.03 4.74 10.44 3.36 1.30 See the discussion following the fund performance table on page 9 for information about the calculation of fund performance. 12 Absolute Return 700 Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one -time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class P Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/15 * 1.30% 2.05% 2.05% 1.80% 0.90% ** 1.55% 0.94% 1.05% Annualized expense ratio for the six-month period ended 10/31/16 †‡ 1.18% 1.93% 1.93% 1.68% 0.80% 1.43% 0.84% 0.93% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.01%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from servicing arrangements effective 9/1/16. ** Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class P shares. † Expense ratios for each class, except for those that started up during the six-month period, are for the fund’s most recent fiscal half year. For a new class, the ratio is for the period from the inception date of the class to 10/31/16. Class inception dates can be found in the Fund performance table on the first page of the Your fund’s performance section. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.16% from annualizing the performance fee adjustment for the six months ended 10/31/16. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class from 5/1/16 to 10/31/16. For a new class, the expenses shown are for the period from the inception date of the class to 10/31/16. Class inception dates can be found in the Fund performance table on the first page of the Your fund’s performance section. The table also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class P ‡ Class R Class R6 Class Y Expenses paid per $1,000 *† $6.02 $9.82 $9.83 $8.56 $1.38 $7.29 $4.29 $4.75 Ending value (after expenses) $1,029.20 $1,025.10 $1,026.10 $1,026.90 $1,031.00 $1,028.60 $1,031.80 $1,031.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16, or in the case of a new class, the average net assets of the class from the inception date for the class to 10/31/16. Class inception dates can be found in the Fund performance table on the first page of the Your fund’s performance section. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for shares of any new class been shown for the entire period from 5/1/16 to 10/31/16, they would have been higher. Absolute Return 700 Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 10/31/16, use the following calculation method. To find the value of your investment on 5/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class P Class R Class R6 Class Y Expenses paid per $1,000 *† $5.99 $9.78 $9.78 $8.52 $4.06 $7.25 $4.27 $4.72 Ending value (after expenses) $1,019.20 $1,015.43 $1,015.43 $1,016.69 $1,021.11 $1,017.95 $1,020.91 $1,020.46 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16, or in the case of a new class, the average net assets of the class from the inception date for the class to 10/31/16. Class inception dates can be found in the Fund performance table on the first page of the Your fund’s performance section. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Absolute Return 700 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class P shares require no minimum initial investment amount and no minimum subsequent investment amount. There is no initial or deferred sales charge. They are available only to other Putnam funds and other accounts managed by Putnam Management or its affiliates. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates Absolute Return 700 Fund 15 and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. You cannot invest directly in an index. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 16Absolute Return 700 Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2016, Putnam employees had approximately $492,000,000 and the Trustees had approximately $132,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Absolute Return 700 Fund 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 Absolute Return 700 Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2016. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management Absolute Return 700 Fund19 arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least February 28, 2018 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. In addition, Putnam Management contractually agreed to waive fees and/or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, investor servicing fees, any applicable performance-based upward or downward adjustments to the fund’s base management fee, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.97% of its average net assets through at least February 28, 2018. During its fiscal year ending in 2015, your fund’s expenses were sufficiently low that this limitation was not operative. Putnam Management’s support for these 20 Absolute Return 700 Fund expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-­quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. Absolute Return 700 Fund 21 The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-­year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered information about your fund’s total return, its performance relative to its benchmark and its targeted return over the one-year, three-year and five-year periods ended December 31, 2015. The fund seeks to achieve its targeted annual return over a reasonable period of time, generally at least three years or more, and the fund’s performance is not necessarily expected to match its targeted annual return over shorter periods. Your fund’s class A share cumulative total return performance at net asset value was negative and trailed the return of its benchmark over the one-year period and was positive and exceeded the return of its benchmark over the three-year and five-year periods ended December 31, 2015. Over the one-year, three-year and five-year periods, your fund’s class A share cumulative total return performance at net asset value trailed the fund’s targeted annual return, which is the return of its benchmark plus 700 basis points. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-­driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and 22 Absolute Return 700 Fund sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Absolute Return 700 Fund23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24Absolute Return 700 Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Absolute Return 700 Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Absolute Return 700 Fund (the “fund”) at October 31, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments at October 31, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 13, 2016 Absolute Return 700 Fund 25 The fund’s portfolio 10/31/16 U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (37.3%)* amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 4.50%, TBA, 11/1/46 $1,000,000 $1,079,219 U.S. Government Agency Mortgage Obligations (37.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3.50%, TBA, 11/1/46 1,000,000 1,049,375 Federal National Mortgage Association Pass-Through Certificates 5.50%, 1/1/38 1,444,400 1,638,738 5.50%, TBA, 11/1/46 1,000,000 1,126,574 4.50%, 11/1/44 1,380,397 1,538,766 4.00%, TBA, 11/1/46 1,000,000 1,070,781 3.50%, with due dates from 6/1/42 to 1/1/46 3,469,582 3,678,241 3.50%, TBA, 12/1/46 34,000,000 35,659,186 3.50%, TBA, 11/1/46 36,000,000 37,794,755 3.50%, 6/1/43 i 117,267 126,447 3.00%, with due dates from 2/1/43 to 2/1/43 1,451,368 1,498,537 3.00%, TBA, 12/1/46 129,000,000 132,552,544 3.00%, TBA, 11/1/46 135,000,000 138,986,712 2.50%, TBA, 12/1/46 26,000,000 25,906,821 2.50%, TBA, 11/1/46 72,000,000 71,865,720 Total U.S. government and agency mortgage obligations (cost $458,093,715) COMMON STOCKS (36.2%)* Shares Value Basic materials (2.2%) Anhui Conch Cement Co., Ltd. (China) 612,000 $1,696,305 Ashland Global Holdings, Inc. 4,200 469,266 Bemis Co., Inc. 11,800 574,896 Braskem SA Class A (Preference) (Brazil) 383,900 3,400,017 China Lesso Group Holdings, Ltd. (China) 2,194,000 1,606,443 China Railway Construction Corp., Ltd. (China) 2,670,000 3,340,153 Hyosung Corp. (South Korea) 24,428 2,851,903 IRPC PCL (Thailand) 7,946,100 1,085,288 Lee & Man Paper Manufacturing, Ltd. (China) 465,000 348,813 Lotte Chemical Corp. (South Korea) 1,679 422,339 PTT Global Chemical PCL (Thailand) 1,729,800 2,965,583 Reliance Steel & Aluminum Co. 7,700 529,606 Sherwin-Williams Co. (The) 5,900 1,444,674 Siam Cement PCL (The) (Thailand) 209,650 3,016,066 Sinopec Shanghai Petrochemical Co., Ltd. (China) 4,700,000 2,395,085 Sonoco Products Co. 9,900 497,871 Capital goods (2.2%) Allison Transmission Holdings, Inc. 35,000 1,025,150 Avery Dennison Corp. 22,900 1,598,191 Berry Plastics Group, Inc. † 11,700 511,875 BWX Technologies, Inc. 13,400 525,548 Carlisle Cos., Inc. 3,900 408,915 26 Absolute Return 700 Fund COMMON STOCKS (36.2%)* cont. Shares Value Capital goods cont. China Communications Construction Co., Ltd. (China) 1,118,000 $1,230,889 China Railway Group, Ltd. (China) 3,704,000 2,858,778 Crown Holdings, Inc. † 12,700 688,975 General Dynamics Corp. 15,300 2,306,322 Honeywell International, Inc. 35,500 3,893,640 Northrop Grumman Corp. 20,000 4,580,000 Raytheon Co. 32,300 4,412,503 Waste Management, Inc. 50,900 3,342,094 Communication services (3.0%) AT&T, Inc. 44,500 1,637,155 China Mobile, Ltd. (China) 77,000 882,016 Comcast Corp. Class A 28,100 1,737,142 DISH Network Corp. Class A † 279,373 16,360,083 Juniper Networks, Inc. 112,700 2,968,518 KT Corp. (South Korea) 2,695 76,009 LG Uplus Corp. (South Korea) 85,621 882,157 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 11,772,400 3,800,431 Telkom SA SOC, Ltd. (South Africa) 437,959 2,020,612 Verizon Communications, Inc. 117,717 5,662,188 Consumer cyclicals (3.9%) Alfa SAB de CV (Mexico) 445,483 675,967 Aramark 9,000 335,070 Automatic Data Processing, Inc. 46,800 4,074,408 AutoZone, Inc. † 4,300 3,191,288 Carter’s, Inc. 5,200 448,968 CBS Corp. Class B (non-voting shares) 30,300 1,715,586 China Dongxiang Group Co., Ltd. (China) 2,738,000 532,429 Clorox Co. (The) 2,300 276,046 Dollar General Corp. 44,100 3,046,869 Hankook Tire Co., Ltd. (South Korea) 7,015 338,329 Hasbro, Inc. 21,400 1,784,974 Home Depot, Inc. (The) 4,800 585,648 Hyatt Hotels Corp. Class A † 9,500 482,505 Imperial Holdings, Ltd. (South Africa) 176,704 2,232,037 Interpublic Group of Cos., Inc. (The) 54,500 1,220,255 Itausa — Investimentos Itau SA (Brazil) 740,100 2,188,767 John Wiley & Sons, Inc. Class A 5,300 273,480 Kia Motors Corp. (South Korea) 73,296 2,602,290 Kimberly-Clark Corp. 3,600 411,876 Kimberly-Clark de Mexico SAB de CV Class A (Mexico) 1,399,009 3,014,742 Lowe’s Cos., Inc. 50,000 3,332,500 Madison Square Garden Co. (The) Class A † 1,300 215,137 News Corp. Class B 14,200 176,080 Omnicom Group, Inc. 1,772 141,441 PVH Corp. 4,300 460,014 Qualicorp SA (Brazil) 278,100 1,789,528 Scotts Miracle-Gro Co. (The) Class A 5,100 449,259 Absolute Return 700 Fund27 COMMON STOCKS (36.2%)* cont. Shares Value Consumer cyclicals cont. ServiceMaster Global Holdings, Inc. † 23,000 $823,170 Smiles SA (Brazil) 195,100 3,560,942 TJX Cos., Inc. (The) 29,600 2,183,000 Twenty-First Century Fox, Inc. 91,900 2,414,213 Vail Resorts, Inc. 1,200 191,328 Vantiv, Inc. Class A † 42,300 2,468,628 World Fuel Services Corp. 8,500 342,125 Consumer staples (3.4%) Altria Group, Inc. 82,331 5,443,726 Church & Dwight Co., Inc. 13,500 651,510 Colgate-Palmolive Co. 46,400 3,311,104 Constellation Brands, Inc. Class A 2,000 334,240 Coty, Inc. Class A † 10,422 239,602 CVS Health Corp. 40,500 3,406,050 General Mills, Inc. 45,500 2,820,090 Gruma SAB de CV Class B (Mexico) 194,488 2,703,549 Grupo Lala SAB de CV (Mexico) 1,014,429 1,886,523 Hershey Co. (The) 30,300 3,104,538 JBS SA (Brazil) 338,651 1,030,170 KT&G Corp. (South Korea) 31,607 3,115,432 LG Household & Health Care, Ltd. (South Korea) 3,540 2,536,513 McDonald’s Corp. 39,168 4,409,142 New Oriental Education & Technology Group, Inc. ADR (China) † 15,940 799,072 PepsiCo, Inc. 3,200 343,040 Philip Morris International, Inc. 1,500 144,660 Pool Corp. 4,000 370,320 Procter & Gamble Co. (The) 15,153 1,315,280 Sao Martinho SA (Brazil) 44,401 884,264 Sysco Corp. 56,000 2,694,720 US Foods Holding Corp. † 5,600 126,560 Energy (1.9%) Bangchak Petroleum PCL (The) (Thailand) 814,600 704,097 Dril-Quip, Inc. † 3,800 180,500 Exxon Mobil Corp. 94,731 7,892,987 FMC Technologies, Inc. † 33,000 1,064,910 Formosa Petrochemical Corp. (Taiwan) 413,000 1,380,058 Halcon Resources Corp. † S 32,166 287,886 Phillips 66 14,100 1,144,215 SandRidge Energy, Inc. † S 15,523 357,495 Schlumberger, Ltd. 63,400 4,959,782 SK Innovation Co., Ltd. (South Korea) 16,248 2,130,109 Thai Oil PCL (Thailand) 1,201,400 2,402,972 Vantage Drilling International (Units) (Cayman Islands) † 1,527 128,268 Financials (7.6%) Aflac, Inc. 19,000 1,308,530 AGNC Investment Corp. R 129,100 2,589,746 28 Absolute Return 700 Fund COMMON STOCKS (36.2%)* cont. Shares Value Financials cont. Agricultural Bank of China, Ltd. (China) 8,542,000 $3,601,017 Alleghany Corp. † 500 258,105 Allstate Corp. (The) 7,000 475,300 Ally Financial, Inc. 39,300 710,151 American Financial Group, Inc. 4,400 327,800 Annaly Capital Management, Inc. R 118,100 1,223,516 Aspen Insurance Holdings, Ltd. 10,100 487,325 Associated Banc-Corp. 8,700 176,610 Assured Guaranty, Ltd. 10,100 301,889 Banco Bradesco SA ADR (Brazil) 277,834 2,892,252 Bank Negara Indonesia Persero Tbk PT (Indonesia) 4,967,700 2,117,989 Bank of Communications Co., Ltd. (China) 4,208,000 3,206,101 Bank of New York Mellon Corp. (The) 34,200 1,479,834 Berkshire Hathaway, Inc. Class B † 16,300 2,352,090 Brandywine Realty Trust R 16,400 254,200 Broadridge Financial Solutions, Inc. 13,500 872,910 Capital One Financial Corp. 22,600 1,673,304 Chimera Investment Corp. R 52,500 822,675 China Cinda Asset Management Co., Ltd. (China) 6,485,000 2,332,553 China Construction Bank Corp. (China) 4,196,000 3,064,659 China Life Insurance Co., Ltd. (Taiwan) 290,000 267,354 Chongqing Rural Commercial Bank Co., Ltd. (China) 2,473,000 1,482,522 CoreLogic, Inc. † 11,400 485,184 Corporate Office Properties Trust R 9,400 250,886 Discover Financial Services 32,000 1,802,560 Equity Commonwealth † R 13,900 419,919 Equity Lifestyle Properties, Inc. R 4,400 333,696 Equity One, Inc. R 9,300 265,050 Equity Residential Trust R 21,000 1,296,750 Everest Re Group, Ltd. 4,386 892,639 Guangzhou R&F Properties Co., Ltd. (China) 2,034,800 2,871,131 Hanover Insurance Group, Inc. (The) 2,500 190,475 Highwealth Construction Corp. (Taiwan) 845,000 1,251,459 Highwoods Properties, Inc. R 8,500 421,855 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 30,497 940,256 Industrial & Commercial Bank of China, Ltd. (China) 5,973,000 3,586,999 Industrial Bank of Korea (South Korea) 141,509 1,631,785 Intercontinental Exchange, Inc. 5,700 1,541,223 KB Financial Group, Inc. (South Korea) 6,074 224,952 Liberty Holdings, Ltd. (South Africa) 234,727 2,018,474 Liberty Property Trust R 10,100 408,343 Macerich Co. (The) R 7,900 559,162 Macquarie Mexico Real Estate Management SA de CV (Mexico) R 637,850 802,501 Marsh & McLennan Cos., Inc. 29,600 1,876,344 MFA Financial, Inc. R 68,500 500,735 Moscow Exchange MICEX-RTS OAO (Russia) † 1,607,316 2,964,002 MRV Engenharia e Participacoes SA (Brazil) 734,300 2,843,342 Old Mutual PLC (South Africa) 759,075 1,872,153 People’s Insurance Co. Group of China, Ltd. (China) 6,984,000 2,782,161 Absolute Return 700 Fund 29 COMMON STOCKS (36.2%)* cont. Shares Value Financials cont. PNC Financial Services Group, Inc. (The) 39,800 $3,804,880 Popular, Inc. (Puerto Rico) 16,800 609,840 Post Properties, Inc. R 4,300 282,897 Public Storage R 1,200 256,464 Regency Centers Corp. R 8,300 598,181 Reinsurance Group of America, Inc. 5,800 625,588 Retail Properties of America, Inc. Class A R 14,100 219,537 Sberbank of Russia PJSC ADR (Russia) 445,010 4,223,145 Shinhan Financial Group Co., Ltd. (South Korea) 26,836 1,032,712 SunTrust Banks, Inc. 29,900 1,352,377 TCF Financial Corp. 27,900 398,970 Travelers Cos., Inc. (The) 16,100 1,741,698 Two Harbors Investment Corp. R 68,300 568,939 U.S. Bancorp 38,000 1,700,880 Voya Financial, Inc. 44,000 1,344,200 Weingarten Realty Investors R 7,000 253,470 Wells Fargo & Co. 91,780 4,222,798 Western Alliance Bancorp † 9,500 354,920 Health care (3.1%) AmerisourceBergen Corp. 14,400 1,012,608 C.R. Bard, Inc. 5,000 1,083,400 Charles River Laboratories International, Inc. † 4,000 303,520 DaVita Inc. † 26,200 1,535,844 Intuitive Surgical, Inc. † 3,500 2,352,280 Johnson & Johnson 65,585 7,607,204 McKesson Corp. 21,200 2,696,004 Merck & Co., Inc. 39,327 2,309,281 Pfizer, Inc. 181,900 5,768,049 Richter Gedeon Nyrt (Hungary) 144,823 3,112,751 St Shine Optical Co., Ltd. (Taiwan) 17,000 357,139 Thermo Fisher Scientific, Inc. 29,600 4,352,088 UnitedHealth Group, Inc. 34,000 4,805,220 VWR Corp. † 7,900 217,329 Waters Corp. † 2,000 278,280 Technology (6.4%) Agilent Technologies, Inc. 19,500 849,615 Alibaba Group Holding, Ltd. ADR (China) † S 12,737 1,295,226 Alphabet, Inc. Class A † 8,900 7,208,110 Amdocs, Ltd. 18,000 1,052,100 Apple, Inc. 28,505 3,236,458 Applied Materials, Inc. 116,900 3,399,452 AU Optronics Corp. (Taiwan) 678,000 257,667 Cisco Systems, Inc. 189,800 5,823,064 CommerceHub, Inc. Ser. C † 16,500 248,325 eBay, Inc. † 138,400 3,945,784 Fiserv, Inc. † 24,100 2,373,368 Fitbit, Inc. Class A † S 73,500 974,610 30 Absolute Return 700 Fund COMMON STOCKS (36.2%)* cont. Shares Value Technology cont. Foxconn Technology Co., Ltd. (Taiwan) 1,143,320 $3,316,620 Genpact, Ltd. † 17,300 397,727 Hon Hai Precision Industry Co., Ltd. (Taiwan) 2,039,400 5,502,917 Intuit, Inc. 13,400 1,457,116 L-3 Communications Holdings, Inc. 5,000 684,700 Microsoft Corp. 25,223 1,511,362 Motorola Solutions, Inc. 11,000 798,380 MSCI, Inc. 4,200 336,798 NetEase, Inc. ADR (China) 18,826 4,838,094 Paychex, Inc. 63,100 3,483,120 Samsung Electronics Co., Ltd. (South Korea) 7,992 11,397,006 Synopsys, Inc. † 18,000 1,067,580 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 158,009 4,914,080 Tencent Holdings, Ltd. (China) 157,300 4,165,263 Texas Instruments, Inc. 43,400 3,074,890 Tripod Technology Corp. (Taiwan) 337,000 796,055 Transportation (0.9%) AirAsia Bhd (Malaysia) 255,500 168,683 China Southern Airlines Co., Ltd. (China) 3,644,000 2,050,004 Controladora Vuela Cia de Aviacion SAB de CV Class A (Mexico) † 202,370 386,731 Eva Airways Corp. (Taiwan) 1,332,000 641,380 MISC Bhd (Malaysia) 902,200 1,617,099 Southwest Airlines Co. 24,000 961,200 United Parcel Service, Inc. Class B 44,299 4,773,660 Utilities and power (1.6%) American Electric Power Co., Inc. 26,700 1,731,228 American Water Works Co., Inc. 11,100 821,844 Equatorial Energia SA (Brazil) 190,900 3,405,340 Eversource Energy 11,500 633,190 Great Plains Energy, Inc. 19,700 560,268 Korea Electric Power Corp. (South Korea) 74,282 3,204,355 NiSource, Inc. 29,300 681,518 PG&E Corp. 41,700 2,590,404 Southern Co. (The) 43,600 2,248,452 Tenaga Nasional Bhd (Malaysia) 1,031,000 3,522,615 Westar Energy, Inc. 10,200 584,664 Total common stocks (cost $400,740,454) Principal MORTGAGE-BACKED SECURITIES (11.9%)* amount Value Agency collateralized mortgage obligations (7.2%) Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 15.579%, 6/15/34 $266,608 $339,902 IFB Ser. 3232, Class KS, IO, 5.765%, 10/15/36 430,327 71,004 IFB Ser. 4104, Class S, IO, 5.565%, 9/15/42 680,443 151,499 IFB Ser. 3116, Class AS, IO, 5.565%, 11/15/34 57,131 964 IFB Ser. 4096, Class SM, IO, 5.515%, 8/15/42 5,073,400 943,072 Absolute Return 700 Fund 31 Principal MORTGAGE-BACKED SECURITIES (11.9%)* cont. amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation IFB Ser. 3852, Class NT, 5.465%, 5/15/41 $1,558,129 $1,614,962 Ser. 3687, Class CI, IO, 5.00%, 11/15/38 1,082,659 115,578 Ser. 4322, Class ID, IO, 4.50%, 5/15/43 5,189,305 679,482 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 1,198,317 202,156 Ser. 4026, Class GI, IO, 4.50%, 9/15/41 4,986,692 804,357 Ser. 4568, Class MI, IO, 4.00%, 4/15/46 10,825,454 1,299,055 Ser. 4462, IO, 4.00%, 4/15/45 2,141,580 354,196 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 4,957,866 818,048 Ser. 4355, Class DI, IO, 4.00%, 3/15/44 4,244,055 364,989 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 3,064,605 449,951 Ser. 4121, Class MI, IO, 4.00%, 10/15/42 3,696,754 660,795 Ser. 4116, Class MI, IO, 4.00%, 10/1/42 3,017,197 506,289 Ser. 4213, Class GI, IO, 4.00%, 11/15/41 2,257,155 262,056 Ser. 3996, Class IK, IO, 4.00%, 3/15/39 3,669,047 329,975 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 8,788,422 1,264,039 Ser. 4369, Class IA, IO, 3.50%, 7/15/44 1,559,971 214,496 Ser. 303, Class C18, IO, 3.50%, 1/15/43 4,261,345 706,851 Ser. 4121, Class AI, IO, 3.50%, 10/15/42 5,788,516 1,054,058 Ser. 4122, Class CI, IO, 3.50%, 10/15/42 4,771,341 595,110 Ser. 4136, Class IW, IO, 3.50%, 10/15/42 3,135,432 406,120 Ser. 4097, Class PI, IO, 3.50%, 11/15/40 3,623,791 344,517 Ser. 4150, Class DI, IO, 3.00%, 1/15/43 2,952,798 343,263 Ser. 4158, Class TI, IO, 3.00%, 12/15/42 5,416,451 558,382 Ser. 4134, Class PI, IO, 3.00%, 11/15/42 7,121,090 791,936 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 2,119,215 210,438 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 4,294,012 461,102 FRB Ser. 8, Class A9, IO, 0.455%, 11/15/28 149,348 2,054 FRB Ser. 59, Class 1AX, IO, 0.277%, 10/25/43 381,900 3,879 Ser. 48, Class A2, IO, 0.212%, 7/25/33 569,410 4,248 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 24.83%, 5/25/35 51,546 80,590 IFB Ser. 05-122, Class SE, 21.231%, 11/25/35 128,282 185,994 IFB Ser. 11-4, Class CS, 11.832%, 5/25/40 709,212 843,819 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 4,048,445 972,394 IFB Ser. 12-68, Class BS, IO, 5.466%, 7/25/42 5,964,764 1,052,220 IFB Ser. 13-101, Class SE, IO, 5.366%, 10/25/43 3,679,998 889,654 Ser. 397, Class 2, IO, 5.00%, 9/25/39 35,254 5,865 Ser. 421, Class C6, IO, 4.00%, 5/25/45 3,570,171 550,431 Ser. 14-47, Class IP, IO, 4.00%, 3/25/44 5,972,956 723,480 Ser. 12-124, Class UI, IO, 4.00%, 11/25/42 4,044,712 687,197 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 931,646 109,023 Ser. 12-22, Class CI, IO, 4.00%, 3/25/41 3,566,097 383,355 Ser. 409, Class C16, IO, 4.00%, 11/25/40 439,522 61,885 Ser. 15-10, Class AI, IO, 3.50%, 8/25/43 1,824,150 162,944 Ser. 12-118, Class IC, IO, 3.50%, 11/25/42 5,915,881 1,053,511 Ser. 12-136, Class PI, IO, 3.50%, 11/25/42 2,498,155 244,395 Ser. 14-10, IO, 3.50%, 8/25/42 2,573,858 288,876 Ser. 12-101, Class PI, IO, 3.50%, 8/25/40 2,321,139 189,871 32 Absolute Return 700 Fund Principal MORTGAGE-BACKED SECURITIES (11.9%)* cont. amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 14-76, IO, 3.50%, 11/25/39 $6,588,154 $650,711 Ser. 13-21, Class AI, IO, 3.50%, 3/25/33 3,301,762 484,513 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 2,522,739 274,726 Ser. 13-1, Class MI, IO, 3.00%, 1/25/43 4,547,187 405,746 Ser. 13-8, Class NI, IO, 3.00%, 12/25/42 4,450,596 460,639 Ser. 6, Class BI, IO, 3.00%, 12/25/42 4,751,080 368,684 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 2,455,017 214,814 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 3,133,379 217,739 Ser. 13-31, Class NI, IO, 3.00%, 6/25/41 4,563,406 366,791 Ser. 98-W2, Class X, IO, 0.783%, 6/25/28 951,312 46,376 FRB Ser. 03-W10, Class 1, IO, 0.621%, 6/25/43 196,659 2,489 Ser. 98-W5, Class X, IO, 0.444%, 7/25/28 290,794 14,176 Ser. 08-36, Class OV, PO, zero%, 1/25/36 17,480 15,613 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.17%, 11/16/36 1,160,075 111,843 Ser. 09-79, Class IC, IO, 6.00%, 8/20/39 3,916,415 729,119 IFB Ser. 13-129, Class SN, IO, 5.624%, 9/20/43 776,212 130,256 IFB Ser. 16-77, Class SC, IO, 5.574%, 10/20/45 2,277,334 495,320 IFB Ser. 13-99, Class VS, IO, 5.565%, 7/16/43 947,503 165,927 Ser. 14-182, Class KI, IO, 5.00%, 10/20/44 4,574,279 791,213 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 3,579,344 652,264 Ser. 14-122, Class IC, IO, 5.00%, 8/20/44 3,284,211 543,767 Ser. 14-76, IO, 5.00%, 5/20/44 2,594,809 494,113 Ser. 14-163, Class NI, IO, 5.00%, 2/20/44 2,873,659 505,892 Ser. 14-2, Class IC, IO, 5.00%, 1/16/44 5,037,623 1,025,023 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 879,174 159,957 Ser. 11-116, Class IB, IO, 5.00%, 10/20/40 314,835 12,714 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 756,268 139,644 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 1,308,409 229,665 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 3,651,059 664,325 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 3,253,245 603,510 Ser. 16-49, IO, 4.50%, 11/16/45 4,832,869 930,544 Ser. 15-80, Class IA, IO, 4.50%, 6/20/45 4,869,839 836,888 Ser. 14-108, Class IP, IO, 4.50%, 12/20/42 1,059,855 149,164 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 133,253 15,059 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 1,854,950 294,010 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 885,304 147,587 Ser. 13-151, Class IB, IO, 4.50%, 2/20/40 1,643,061 264,263 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 1,164,066 193,685 Ser. 09-121, Class BI, IO, 4.50%, 12/16/39 725,294 154,524 Ser. 09-121, Class CI, IO, 4.50%, 12/16/39 3,159,346 625,880 Ser. 13-34, Class PI, IO, 4.50%, 8/20/39 3,697,623 431,882 Ser. 10-103, Class DI, IO, 4.50%, 12/20/38 1,482,731 61,613 Ser. 15-186, Class AI, IO, 4.00%, 12/20/45 7,743,363 1,141,836 Ser. 15-99, Class LI, IO, 4.00%, 7/20/45 2,441,553 260,803 Ser. 15-79, Class CI, IO, 4.00%, 5/20/45 5,478,675 883,269 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 4,371,637 926,092 Ser. 15-187, Class JI, IO, 4.00%, 3/20/45 6,277,791 821,976 Absolute Return 700 Fund 33 Principal MORTGAGE-BACKED SECURITIES (11.9%)* cont. amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 15-40, IO, 4.00%, 3/20/45 $1,219,827 $244,167 Ser. 14-63, Class PI, IO, 4.00%, 7/20/43 1,705,473 209,091 Ser. 13-24, Class PI, IO, 4.00%, 11/20/42 1,375,754 200,995 Ser. 12-106, Class QI, IO, 4.00%, 7/20/42 871,050 133,226 Ser. 12-38, Class MI, IO, 4.00%, 3/20/42 F 4,971,229 861,792 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 1,476,452 234,363 Ser. 14-104, IO, 4.00%, 3/20/42 4,545,512 729,918 Ser. 12-50, Class PI, IO, 4.00%, 12/20/41 2,126,630 299,855 Ser. 14-162, Class DI, IO, 4.00%, 11/20/38 2,465,429 192,079 Ser. 14-133, Class AI, IO, 4.00%, 10/20/36 5,141,540 457,057 Ser. 13-53, Class IA, IO, 4.00%, 12/20/26 2,423,898 266,629 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 9,221,329 829,920 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 4,178,269 423,384 Ser. 15-20, Class PI, IO, 3.50%, 2/20/45 4,010,072 586,076 Ser. 15-24, Class CI, IO, 3.50%, 2/20/45 1,633,610 313,361 Ser. 15-24, Class IA, IO, 3.50%, 2/20/45 1,874,061 278,810 Ser. 13-102, Class IP, IO, 3.50%, 6/20/43 1,788,847 121,445 Ser. 13-76, IO, 3.50%, 5/20/43 4,375,912 511,938 Ser. 13-79, Class PI, IO, 3.50%, 4/20/43 4,019,506 475,106 Ser. 13-100, Class MI, IO, 3.50%, 2/20/43 2,778,569 254,517 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 1,923,340 222,684 Ser. 12-145, IO, 3.50%, 12/20/42 1,446,145 216,524 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 1,032,574 119,025 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 5,475,597 962,610 Ser. 13-37, Class LI, IO, 3.50%, 1/20/42 1,472,990 146,471 Ser. 12-141, Class WI, IO, 3.50%, 11/20/41 2,602,426 204,134 Ser. 15-36, Class GI, IO, 3.50%, 6/16/41 2,240,994 243,170 Ser. 12-71, Class JI, IO, 3.50%, 4/16/41 1,852,888 122,120 Ser. 13-157, Class IA, IO, 3.50%, 4/20/40 4,426,693 473,368 Ser. 13-90, Class HI, IO, 3.50%, 4/20/40 4,848,647 219,498 Ser. 13-79, Class XI, IO, 3.50%, 11/20/39 5,494,320 618,111 Ser. 183, Class AI, IO, 3.50%, 10/20/39 2,686,973 273,770 Ser. 15-118, Class EI, IO, 3.50%, 7/20/39 4,031,376 372,745 Ser. 15-124, Class NI, IO, 3.50%, 6/20/39 4,624,412 466,649 Ser. 15-96, Class NI, IO, 3.50%, 1/20/39 7,930,073 725,602 Ser. 15-82, Class GI, IO, 3.50%, 12/20/38 9,877,010 817,224 Ser. 15-124, Class DI, IO, 3.50%, 1/20/38 5,132,957 655,597 Ser. 15-24, Class AI, IO, 3.50%, 12/20/37 5,258,348 669,335 Ser. 15-24, Class IC, IO, 3.50%, 11/20/37 2,510,562 305,199 Ser. 14-145, Class PI, IO, 3.50%, 10/20/29 1,502,444 169,265 Ser. 14-115, Class QI, IO, 3.00%, 3/20/29 2,859,331 255,882 Ser. 16-H23, Class NI, IO, 2.83%, 10/20/66 8,870,000 1,318,082 Ser. 15-H22, Class GI, IO, 2.578%, 9/20/65 5,720,361 792,842 FRB Ser. 15-H16, Class XI, IO, 2.468%, 7/20/65 8,824,254 1,117,151 Ser. 15-H20, Class CI, IO, 2.442%, 8/20/65 9,823,499 1,251,082 Ser. 15-H25, Class BI, IO, 2.378%, 10/20/65 10,244,889 1,242,705 Ser. 16-H04, Class HI, IO, 2.363%, 7/20/65 3,550,521 410,085 Ser. 15-H26, Class DI, IO, 2.142%, 10/20/65 7,651,046 938,783 34Absolute Return 700 Fund Principal MORTGAGE-BACKED SECURITIES (11.9%)* cont. amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 16-H11, Class HI, IO, 2.081%, 1/20/66 $3,191,750 $360,144 Ser. 15-H09, Class AI, IO, 2.049%, 4/20/65 7,958,007 859,465 Ser. 15-H24, Class HI, IO, 2.03%, 9/20/65 15,854,835 1,377,785 Ser. 16-H03, Class AI, IO, 2.001%, 1/20/66 6,831,376 835,539 Ser. 16-H02, Class BI, IO, 1.964%, 11/20/65 8,291,542 969,306 Ser. 14-H21, Class AI, IO, 1.963%, 10/20/64 7,521,852 803,334 Ser. 15-H15, Class JI, IO, 1.94%, 6/20/65 7,336,866 829,800 Ser. 15-H19, Class NI, IO, 1.913%, 7/20/65 12,694,822 1,396,430 Ser. 16-H04, Class KI, IO, 1.873%, 2/20/66 6,662,546 691,059 Ser. 15-H25, Class EI, IO, 1.849%, 10/20/65 9,067,064 932,094 Ser. 15-H18, Class IA, IO, 1.83%, 6/20/65 6,406,718 560,588 Ser. 15-H10, Class CI, IO, 1.809%, 4/20/65 13,022,231 1,340,287 Ser. 15-H26, Class GI, IO, 1.794%, 10/20/65 7,348,136 771,554 Ser. 16-H07, Class HI, IO, 1.752%, 2/20/66 8,642,285 949,390 Ser. 15-H26, Class EI, IO, 1.723%, 10/20/65 9,587,141 975,012 Ser. 15-H09, Class BI, IO, 1.701%, 3/20/65 11,177,520 1,043,980 Ser. 15-H10, Class EI, IO, 1.637%, 4/20/65 11,690,533 828,859 Ser. 15-H24, Class BI, IO, 1.616%, 8/20/65 13,294,640 872,128 Ser. 15-H25, Class AI, IO, 1.615%, 9/20/65 10,438,612 941,563 Ser. 15-H14, Class BI, IO, 1.593%, 5/20/65 14,743,480 1,008,454 Ser. 16-H08, Class GI, IO, 1.432%, 4/20/66 11,293,177 781,488 Ser. 15-H26, Class CI, IO, 0.576%, 8/20/65 29,085,788 721,328 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147%, 12/19/26 50,691 — FRB Ser. 98-2, IO, 1.004%, 5/19/27 31,411 — FRB Ser. 99-2, IO, 0.84%, 9/19/27 74,802 655 FRB Ser. 98-3, IO, zero%, 9/19/27 34,852 — Commercial mortgage-backed securities (2.5%) Banc of America Commercial Mortgage Trust Ser. 06-1, Class B, 5.49%, 9/10/45 255,000 254,337 FRB Ser. 07-1, Class XW, IO, 0.311%, 1/15/49 1,774,085 4,543 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.27%, 2/10/51 584,000 526,593 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class D, 5.403%, 10/10/45 170,106 170,047 FRB Ser. 05-1, Class C, 5.349%, 11/10/42 429,000 406,829 Ser. 05-6, Class G, 5.147s, 9/10/47 F 440,599 431,820 Ser. 05-3, Class AJ, 4.767%, 7/10/43 225,000 91,336 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.035%, 7/10/42 100,024 51 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.436%, 3/11/39 877,000 876,452 Ser. 05-PWR7, Class D, 5.304%, 2/11/41 431,000 418,070 Ser. 05-PWR7, Class C, 5.235%, 2/11/41 489,000 488,169 Ser. 05-PWR9, Class C, 5.055%, 9/11/42 281,000 281,871 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.436%, 3/11/39 1,010,000 454,500 FRB Ser. 06-PW11, Class C, 5.436%, 3/11/39 384,000 96,000 Absolute Return 700 Fund 35 Principal MORTGAGE-BACKED SECURITIES (11.9%)* cont. amount Value Commercial mortgage-backed securities cont. CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.116%, 11/15/44 $262,000 $254,259 Citigroup Commercial Mortgage Trust 144A FRB Ser. 14-GC19, Class D, 4.902%, 3/10/47 762,000 641,026 COMM Mortgage Trust FRB Ser. 07-C9, Class D, 5.813%, 12/10/49 350,000 313,338 COMM Mortgage Trust 144A Ser. 12-LC4, Class E, 4.25%, 12/10/44 604,000 463,993 Ser. 13-LC13, Class E, 3.719%, 8/10/46 391,000 274,130 Credit Suisse First Boston Mortgage Securities Corp. 144A FRB Ser. 03-C3, Class AX, IO, 1.994%, 5/15/38 184,099 2 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.309%, 3/10/44 1,056,395 1,039,493 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965%, 12/10/41 39,654 39,777 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41%, 2/10/46 336,000 308,078 FRB Ser. 13-GC10, Class E, 4.41%, 2/10/46 750,000 560,100 GS Mortgage Securities Trust 144A FRB Ser. 06-GG8, Class X, IO, 0.652%, 11/10/39 10,479,482 10,479 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class D, 4.814%, 2/15/47 1,623,000 1,386,042 FRB Ser. 13-C14, Class E, 4.562%, 8/15/46 816,000 671,160 FRB Ser. 13-C12, Class E, 4.085%, 7/15/45 1,000,000 755,400 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.079%, 2/12/51 130,500 130,330 FRB Ser. 06-LDP7, Class B, 5.925%, 4/17/45 619,000 113,587 FRB Ser. 05-LDP2, Class E, 4.981%, 7/15/42 205,000 204,672 FRB Ser. 07-LDPX, Class X, IO, 0.261%, 1/15/49 5,960,928 24,307 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.179%, 2/12/51 658,000 579,040 FRB Ser. 12-C6, Class F, 5.191%, 5/15/45 432,000 391,133 Ser. 13-C13, Class E, 3.986%, 1/15/46 639,000 513,884 Ser. 13-C10, Class E, 3.50%, 12/15/47 553,000 402,031 FRB Ser. 13-LC11, Class E, 3.25%, 4/15/46 370,000 273,652 Ser. 12-C6, Class G, 2.972%, 5/15/45 800,000 619,600 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.567%, 3/15/39 1,703,000 1,671,069 Ser. 06-C6, Class D, 5.502%, 9/15/39 1,187,000 260,820 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 414,000 103,500 FRB Ser. 07-C2, Class XW, IO, 0.451%, 2/15/40 1,322,599 1,920 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class C, 5.595%, 7/12/38 355,110 347,411 Ser. 04-KEY2, Class D, 5.046%, 8/12/39 223,927 221,684 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147%, 12/12/49 295,000 294,705 FRB Ser. 06-4, Class XC, IO, 0.666%, 12/12/49 8,627,191 25,882 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.698%, 8/15/47 699,000 575,414 FRB Ser. 12-C6, Class F, 4.656%, 11/15/45 844,000 716,387 FRB Ser. 12-C6, Class G, 4.50%, 11/15/45 2,827,000 2,200,537 36Absolute Return 700 Fund Principal MORTGAGE-BACKED SECURITIES (11.9%)* cont. amount Value Commercial mortgage-backed securities cont. Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class E, 4.37%, 8/15/46 $750,000 $654,750 FRB Ser. 13-C11, Class F, 4.37%, 8/15/46 1,024,000 795,136 Ser. 13-C13, Class F, 3.707%, 11/15/46 1,547,000 1,082,603 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class D, 5.587%, 2/12/44 2,100,000 636,664 Ser. 07-HQ11, Class C, 5.558%, 2/12/44 1,181,000 708,600 Ser. 06-HQ10, Class B, 5.448%, 11/12/41 1,795,000 1,793,326 FRB Ser. 06-HQ8, Class D, 5.422%, 3/12/44 274,000 202,919 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.288%, 10/15/44 569,000 531,110 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777%, 10/15/45 333,000 284,815 FRB Ser. 13-LC12, Class D, 4.297%, 7/15/46 827,000 752,943 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C4, Class E, 5.265%, 6/15/44 305,000 306,861 Ser. 12-C6, Class E, 5.00%, 4/15/45 533,000 437,433 Ser. 11-C4, Class F, 5.00%, 6/15/44 851,000 769,900 FRB Ser. 12-C10, Class E, 4.453%, 12/15/45 381,000 311,110 Ser. 13-C12, Class E, 3.50%, 3/15/48 570,000 438,957 Ser. 13-C14, Class E, 3.25%, 6/15/46 360,000 240,732 Residential mortgage-backed securities (non-agency) (2.2%) BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.549%, 1/26/36 850,000 638,040 FRB Ser. 12-RR5, Class 4A8, 0.695%, 6/26/35 1,291,922 1,241,712 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.459%, 4/25/34 240,527 238,691 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class B1, 6.834%, 7/25/25 (Bermuda) 919,000 929,339 Countrywide Alternative Loan Trust FRB Ser. 06-OA10, Class 1A1, 1.483%, 8/25/46 819,256 595,376 FRB Ser. 06-OA7, Class 1A2, 1.463%, 6/25/46 1,700,416 1,398,592 FRB Ser. 05-27, Class 1A6, 1.354%, 8/25/35 589,272 444,900 FRB Ser. 05-59, Class 1A1, 0.856%, 11/20/35 1,257,544 1,073,719 FRB Ser. 06-OC10, Class 2A2A, 0.714%, 11/25/36 766,118 666,523 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class B, 12.034%, 1/25/25 1,148,412 1,327,800 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class B, 11.034%, 10/25/28 250,000 277,757 Structured Agency Credit Risk Debt FRN Ser. 15-HQA2, Class B, 11.034%, 5/25/28 365,642 405,102 Structured Agency Credit Risk Debt FRN Ser. 16-DNA1, Class B, 10.534%, 7/25/28 1,063,897 1,146,872 Structured Agency Credit Risk Debt FRN Ser. 15-DNA3, Class B, 9.884%, 4/25/28 749,961 803,029 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.284%, 10/25/28 380,000 468,116 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 12.784%, 9/25/28 1,310,000 1,594,467 Absolute Return 700 Fund 37 Principal MORTGAGE-BACKED SECURITIES (11.9%)* cont. amount Value Residential mortgage-backed securities (non-agency) cont. Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.284%, 10/25/28 $770,000 $902,975 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.284%, 8/25/28 1,000,000 1,188,243 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.434%, 10/25/28 872,500 939,510 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.234%, 4/25/28 3,235,000 3,449,608 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.084%, 4/25/28 140,000 148,982 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.534%, 7/25/25 2,808,000 2,946,700 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.534%, 7/25/25 140,000 148,557 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 5.084%, 2/25/25 201,533 209,211 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.534%, 5/25/25 129,000 133,442 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.534%, 5/25/25 206,000 212,470 GSAA Trust FRB Ser. 07-6, Class 1A1, 0.654%, 5/25/47 377,541 284,923 MortgageIT Trust FRB Ser. 04-1, Class M2, 1.539%, 11/25/34 306,677 265,266 Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 0.714%, 1/25/37 933,324 778,525 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR19, Class A1C3, 1.034%, 12/25/45 365,504 330,050 FRB Ser. 05-AR13, Class A1C3, 1.024%, 10/25/45 1,707,087 1,465,270 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 2.985%, 3/25/36 195,104 190,181 Total mortgage-backed securities (cost $154,797,341) Principal COMMODITY LINKED NOTES (11.8%)* ††† amount Value Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.15%, 2017 (Indexed to the BofA Merrill Lynch Commodity MLCXP2KS Excess Return Strategy multiplied by 3) $15,800,000 $14,036,468 Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.14%, 2017 (Indexed to the S&P GSCI® Light Energy Total Return Index multiplied by 3) 23,600,000 23,463,713 Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 3-month USD LIBOR less 0.20%, 2017 (Indexed to the Citi Commodity Spread Index— Bloomberg Commodity IndexSM 3 Month Forward Sub-Indices versus Bloomberg Commodity IndexSM Sub-Indices multiplied by 3) 46,370,000 46,571,153 Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.16%, 2017 (Indexed to the S&P GSCI ® Light Energy Total Return Index multiplied by 3) 24,100,000 25,606,742 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 13,070,000 13,222,358 38 Absolute Return 700 Fund Principal COMMODITY LINKED NOTES (11.8%)* ††† cont. amount Value UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) $7,296,000 $7,674,055 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 12,962,592 14,106,351 Total commodity Linked Notes (cost $143,198,592) Principal CORPORATE BONDS AND NOTES (9.2%)* amount Value Basic materials (1.5%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 $1,275,000 $1,297,313 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 1,045,000 1,149,500 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.70%, 1/11/25 (Mexico) 2,585,000 2,639,931 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 415,000 402,550 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 1,125,000 1,155,938 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 440,000 455,400 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) 805,000 763,744 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6.75%, 2/1/22 500,000 511,250 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 1,050,000 1,189,125 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9.50%, 10/1/20 (Canada) 1,386,000 1,415,453 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 2,310,000 2,431,275 Perstorp Holding AB 144A company guaranty sr. notes 8.75%, 5/15/17 (Sweden) 975,000 975,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 2,262,000 2,358,135 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 685,000 565,125 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 1,073,000 1,110,555 Capital goods (0.7%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8.25%, 10/1/20 1,520,000 1,588,400 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7.75%, 11/15/19 1,011,000 1,142,430 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 1,000,000 1,032,500 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7.75%, 12/15/20 (Luxembourg) 500,000 520,000 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 1,190,000 1,121,575 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 2,540,000 2,584,958 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 1,000,000 1,062,500 Absolute Return 700 Fund 39 Principal CORPORATE BONDS AND NOTES (9.2%)* cont. amount Value Communication services (1.5%) Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) $2,500,000 $2,618,750 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 3,000,000 2,917,500 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 2,015,000 1,783,275 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 200,000 178,750 Digicel, Ltd. 144A sr. unsec. notes 7.00%, 2/15/20 (Jamaica) 500,000 476,875 Frontier Communications Corp. sr. unsec. notes 8.875%, 9/15/20 2,320,000 2,465,000 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 140,000 45,500 Sprint Communications, Inc. sr. unsec. notes 7.00%, 8/15/20 1,500,000 1,556,250 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.25%, 4/1/21 750,000 780,000 Telenet Finance V Luxembourg SCA 144A sr. notes 6.75%, 8/15/24 (Luxembourg) EUR 115,000 139,058 Virgin Media Secured Finance PLC 144A sr. notes 6.00%, 4/15/21 (United Kingdom) GBP 486,000 621,318 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 $1,350,000 1,299,375 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 1,855,000 1,947,750 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 1,955,000 1,730,175 Consumer cyclicals (0.9%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 1,000,000 919,380 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 2,500,000 2,531,250 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 1,805,000 1,917,813 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 885,000 671,494 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 700,000 762,125 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 1,491,000 1,487,273 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12.125%, 9/1/18 700,000 725,375 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 530,000 563,708 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6.375%, 6/1/21 1,250,000 1,255,775 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6.50%, 4/1/23 390,000 387,075 Consumer staples (0.2%) BlueLine Rental Finance Corp. 144A notes 7.00%, 2/1/19 1,323,000 1,154,318 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 1,500,000 1,578,750 40Absolute Return 700 Fund Principal CORPORATE BONDS AND NOTES (9.2%)* cont. amount Value Energy (1.3%) California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 $428,000 $288,900 CHC Helicopter SA company guaranty sr. notes 9.25%, 10/15/20 (Canada) (In default) † 243,000 119,678 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 1,299,000 1,317,673 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/22 1,000,000 1,027,500 Halcon Resources Corp. 144A company guaranty notes 8.625%, 2/1/20 1,405,000 1,419,050 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 943,000 971,290 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 1,048,000 1,037,520 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 902,000 997,838 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 2,369,000 2,330,504 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4.875%, 3/17/20 (Brazil) 752,000 757,452 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 3,104,000 2,998,464 Samson Investment Co. company guaranty sr. unsec. notes 9.75%, 2/15/20 (In default) † 2,500,000 121,875 SandRidge Energy, Inc. company guaranty notes 8.75%, 6/1/20 F 1,620,000 3,240 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 2,000,000 1,995,000 Financials (1.5%) Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8.125%, 6/15/38 645,000 706,275 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 1,905,000 1,947,291 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 4.875%, 3/15/19 1,430,000 1,423,565 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657%, perpetual maturity (United Kingdom) 200,000 222,500 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 1,000,000 1,035,000 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 995,000 999,975 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298%, 12/27/17 (Russia) 600,000 613,500 Sberbank of Russia Via SB Capital SA 144A unsec. sub. notes 5.125%, 10/29/22 (Russia) 750,000 754,688 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 1,000,000 995,000 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 1,000,000 750,000 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 1,151,000 1,162,510 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902%, 7/9/20 (Russia) 575,000 619,563 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.80%, 11/22/25 (Russia) 250,000 267,513 Absolute Return 700 Fund 41 Principal CORPORATE BONDS AND NOTES (9.2%)* cont. amount Value Financials cont. Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 5.942%, 11/21/23 (Russia) $200,000 $206,206 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) 1,500,000 1,581,780 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 2,600,000 2,713,750 Wayne Merger Sub, LLC 144A sr. unsec. notes 8.25%, 8/1/23 1,880,000 1,912,900 Health care (0.6%) AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 2,510,000 2,353,125 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 2,275,000 1,313,813 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 870,000 915,675 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 610,000 676,338 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 665,000 699,913 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.375%, 10/15/20 1,841,000 1,587,863 Technology (0.6%) Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 1,000,000 812,500 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 2,000,000 2,095,000 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 2,005,000 2,072,669 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6.00%, 10/1/20 R 2,465,000 2,609,819 Utilities and power (0.4%) AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 1,834,000 1,852,340 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/26 2,358,000 2,320,060 Total corporate bonds and notes (cost $114,815,517) INVESTMENT COMPANIES (7.7%)* Shares Value Consumer Staples Select Sector SPDR Fund S 285,400 $15,069,120 Health Care Select Sector SPDR Fund S 215,900 14,543,024 Materials Select Sector SPDR Fund 672,600 31,444,050 Technology Select Sector SPDR Fund S 362,900 17,208,718 Utility Select Sector SPDR Fund S 313,300 15,486,419 Total investment companies (cost $90,611,011) 42 Absolute Return 700 Fund Principal SENIOR LOANS (4.2%) * C amount Value Basic materials (0.2%) Builders FirstSource, Inc. bank term loan FRN 4.75%, 7/31/22 $2,045,440 $2,053,622 Capital goods (0.1%) Cortes NP Acquisition Corp. bank term loan FRN Ser. B, 6.00%, 9/29/23 1,440,000 1,432,800 Communication services (0.2%) Asurion, LLC bank term loan FRN 8.50%, 3/3/21 2,090,000 2,094,353 Asurion, LLC bank term loan FRN Ser. B2, 4.25%, 7/8/20 637,819 638,388 Consumer cyclicals (2.0%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.25%, 3/1/17 (In default) † 538,351 594,205 Caesars Growth Properties Holdings, LLC bank term loan FRN 6.25%, 5/8/21 1,933,156 1,931,344 CBAC Borrower, LLC bank term loan FRN Ser. B, 8.25%, 7/2/20 1,488,750 1,458,975 DBP Holding Corp. bank term loan FRN Ser. B, 5.00%, 10/11/19 2,872,002 2,666,175 Diamond Resorts International, Inc. bank term loan FRN Ser. B, 7.00%, 9/2/23 570,000 563,350 Golden Nugget, Inc. bank term loan FRN 4.50%, 11/21/19 552,781 558,309 Golden Nugget, Inc. bank term loan FRN 4.50%, 11/21/19 236,906 239,275 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.274%, 1/30/19 1,617,000 1,223,867 Jo-Ann Stores, LLC bank term loan FRN 6.00%, 9/29/23 2,100,000 2,090,376 Navistar, Inc. bank term loan FRN Ser. B, 6.50%, 8/7/20 1,488,750 1,496,660 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 1,397,813 1,283,018 Petco Animal Supplies, Inc. bank term loan FRN Ser. B1, 5.00%, 1/26/23 1,488,750 1,500,743 ROC Finance, LLC bank term loan FRN 5.00%, 6/20/19 2,039,087 2,033,989 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4.00%, 2/19/19 575,621 577,368 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6.00%, 10/1/21 1,965,000 1,971,447 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 2,098,642 1,944,742 Travelport Finance Luxembourg Sarl bank term loan FRN Ser. B, 5.00%, 9/2/21 729,682 733,331 VGD Merger Sub, LLC bank term loan FRN 5.00%, 8/18/23 1,165,000 1,173,980 Yonkers Racing Corp. bank term loan FRN 4.25%, 8/20/19 891,854 884,422 Consumer staples (0.5%) Del Monte Foods, Inc. bank term loan FRN 8.25%, 8/18/21 1,000,000 765,000 Hostess Brands, LLC bank term loan FRN 8.50%, 8/3/23 1,995,000 2,002,481 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.25%, 9/7/23 2,505,000 2,509,697 Rite Aid Corp. bank term loan FRN 4.875%, 6/21/21 1,000,000 1,001,750 Energy (0.2%) Chesapeake Energy Corp. bank term loan FRN 8.50%, 8/23/21 735,000 783,510 EP Energy, LLC bank term loan FRN 9.75%, 6/30/21 1,250,000 1,275,000 Tervita Corp. bank term loan FRN Ser. B, 6.25%, 5/15/18 316,094 312,143 Absolute Return 700 Fund 43 Principal SENIOR LOANS (4.2%)* c cont. amount Value Financials (0.3%) Altisource Solutions Sarl bank term loan FRN Ser. B, 4.50%, 12/9/20 $1,922,489 $1,855,202 Capital Automotive LP bank term loan FRN 6.00%, 4/29/20 2,000,000 2,007,500 Health care (0.2%) Kinetic Concepts, Inc. bank term loan FRN Ser. F1, 5.00%, 11/4/20 1,301,444 1,308,222 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.75%, 6/30/21 997,449 970,331 Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B6, 6.50%, 3/31/18 1,461,118 1,249,255 Infor US, Inc. bank term loan FRN Ser. B5, 3.75%, 6/3/20 578,671 576,591 Transportation (—%) Livingston International, Inc. bank term loan FRN 8.25%, 4/18/20 (Canada) 331,087 301,289 Utilities and power (0.3%) Dynegy, Inc. bank term loan FRN Ser. C, 5.00%, 6/27/23 1,000,000 1,003,889 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.998%, 10/10/17 848,159 247,026 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.998%, 10/10/17 8,705 2,535 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B, 5.00%, 7/27/23 1,905,429 1,919,323 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. C, 5.00%, 7/27/23 434,571 437,740 Total senior loans (cost $52,980,481) Expiration Strike WARRANTS (2.1%)* † date price Warrants Value Aurobindo Pharma, Ltd. 144A (India) 6/22/17 $0.00 25,561 $313,090 Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 0.00 363,245 3,639,983 China State Construction Engineering Corp., Ltd. 144A (China) 12/10/17 0.00 3,431,691 3,639,085 Halcon Resources Corp. 9/9/20 0.00 8,737 22,105 HCL Technologies, Ltd. 144A (India) 11/17/16 0.00 167,692 1,927,718 Hindalco Industries, Ltd. 144A (India) 9/26/17 0.00 241,198 540,819 Hindustan Petroleum Corp., Ltd. 144A (India) 6/4/18 0.00 542,130 3,792,836 Indian Oil Corp., Ltd. 144A (India) 10/16/17 0.00 844,336 4,091,685 Infosys, Ltd. 144A (India) 6/27/18 0.00 138,389 2,076,462 Shanghai Automotive Co. (China) 3/2/17 0.00 702,900 2,458,302 Tata Motors, Ltd. 144A (India) 3/9/17 0.00 265,870 2,117,637 Wipro, Ltd. 144A (India) 10/6/17 0.00 25,224 175,395 Zhengzhou Yutong Bus Co., Ltd. 144A (China) 7/24/17 0.00 185,800 590,813 Total warrants (cost $21,459,730) 44Absolute Return 700 Fund FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (1.2%)* amount Value Argentina (Republic of) 144A sr. unsec. bonds 7.125%, 7/6/36 (Argentina) $3,957,000 $4,087,134 Argentina (Republic of) 144A sr. unsec. notes 7.50%, 4/22/26 (Argentina) $225,000 245,569 Brazil (Federal Republic of) sr. unsec. unsub. notes 10.00%, 1/1/17 (Brazil) (units) BRL 3,340 1,074,141 Buenos Aires (Province of) 144A sr. unsec. notes 9.125%, 3/16/24 (Argentina) $2,000,000 2,208,111 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 1,155,000 1,325,363 Cordoba (Province of) 144A sr. unsec. unsub. notes 7.125%, 6/10/21 (Argentina) 488,000 505,080 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.375%, 3/24/21 (Croatia) 220,000 244,200 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.25%, 4/27/17 (Croatia) 475,000 484,500 Egypt (Government of) 144A sr. unsec. notes 5.875%, 6/11/25 (Egypt) 722,000 669,164 Indonesia (Republic of) 144A sr. unsec. notes 5.25%, 1/17/42 (Indonesia) 365,000 399,687 Indonesia (Republic of) 144A sr. unsec. notes 4.75%, 1/8/26 (Indonesia) 400,000 436,000 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95%, 1/8/46 (Indonesia) 950,000 1,149,500 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 125,000 218,594 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 1,000,000 1,101,250 Total foreign government and agency bonds and notes (cost $13,270,456) Expiration PURCHASED OPTIONS date/strike Contract OUTSTANDING (0.4%)* price amount Value SPDR S&P rust (Put) Oct-17/$183.00 $193,127 $1,243,954 SPDR S&P rust (Put) Sep-17/180.00 205,704 1,103,962 SPDR S&P rust (Put) Aug-17/183.00 198,923 1,023,526 SPDR S&P rust (Put) Jul-17/180.00 198,250 836,284 SPDR S&P rust (Put) Jun-17/175.00 195,135 599,859 SPDR S&P rust (Put) May-17/177.00 199,297 504,999 Total purchased options outstanding (cost $7,498,138) Principal CONVERTIBLE BONDS AND NOTES (0.0%)* amount Value SandRidge Energy, Inc. cv. company guaranty sr. unsec. sub. notes zero%, 10/4/20 $365,963 $448,305 Total convertible bonds and notes (cost $380,325) Absolute Return 700 Fund 45 Principal amount/ SHORT-TERM INVESTMENTS (19.5%)* shares Value Putnam Cash Collateral Pool, LLC 0.74% d Shares 53,420,625 $53,420,625 Putnam Short Term Investment Fund 0.50% L Shares 120,142,869 120,142,869 State Street Institutional Liquid Reserves Fund Trust Class 0.38% P Shares 20,779,000 20,779,000 U.S. Treasury Bills 0.341%, 12/8/16 # § $373,000 372,935 U.S. Treasury Bills 0.159%, 12/1/16 #∆ § 1,691,000 1,690,757 U.S. Treasury Bills 0.294%, 11/25/16 #∆ § 31,477,000 31,473,380 U.S. Treasury Bills 0.274%, 11/17/16 2,590,000 2,589,795 U.S. Treasury Bills 0.290%, 11/10/16 § 501,000 500,984 U.S. Treasury Bills 0.142%, 11/3/16 § 7,049,000 7,048,958 Total short-term investments (cost $238,016,657) TOTAL INVESTMENTS Total investments (cost $1,695,862,417) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2015 through October 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,222,268,751. 46 Absolute Return 700 Fund †† † The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † This security is non-income-producing. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $712,895,559 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. Absolute Return 700 Fund 47 FORWARD CURRENCY CONTRACTS at 10/31/16 (aggregate face value $196,351,642) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N. A. Australian Dollar Buy 1/18/17 $1,879,939 $1,892,952 $(13,013) British Pound Sell 12/21/16 2,168,785 2,352,170 183,385 Euro Buy 12/21/16 4,969,399 5,085,906 (116,507) Hong Kong Dollar Sell 11/16/16 2,771,511 2,772,480 969 Japanese Yen Buy 11/16/16 1,950,015 2,032,435 (82,420) Norwegian Krone Sell 12/21/16 2,018,161 2,031,274 13,113 Swedish Krona Sell 12/21/16 2,411,749 2,559,761 148,012 Barclays Bank PLC Australian Dollar Buy 1/18/17 1,342,000 1,351,399 (9,399) Euro Buy 12/21/16 7,802,753 7,897,623 (94,870) Euro Sell 12/21/16 7,802,753 7,788,631 (14,122) Japanese Yen Sell 11/16/16 396,072 375,568 (20,504) Swedish Krona Buy 12/21/16 2,419,884 2,479,236 (59,352) Swedish Krona Sell 12/21/16 2,419,884 2,442,264 22,380 Citibank, N.A. Australian Dollar Buy 1/18/17 129,759 135,633 (5,874) Brazilian Real Sell 1/3/17 1,035,643 1,006,155 (29,488) Euro Buy 12/21/16 4,942,774 4,968,066 (25,292) Euro Sell 12/21/16 4,942,774 4,941,124 (1,650) New Zealand Dollar Buy 1/18/17 2,466,524 2,448,741 17,783 Swedish Krona Buy 12/21/16 2,409,363 2,431,922 (22,559) Swedish Krona Sell 12/21/16 2,409,363 2,538,113 128,750 Credit Suisse International Australian Dollar Sell 1/18/17 175,010 171,990 (3,020) Canadian Dollar Buy 1/18/17 2,405,789 2,442,314 (36,525) Hong Kong Dollar Sell 11/16/16 2,250,003 2,251,139 1,136 Japanese Yen Sell 11/16/16 2,745,365 2,822,447 77,082 New Zealand Dollar Buy 1/18/17 2,570,288 2,609,513 (39,225) Swedish Krona Buy 12/21/16 2,365,277 2,509,574 (144,297) Swedish Krona Sell 12/21/16 2,365,277 2,435,559 70,282 Goldman Sachs International Australian Dollar Buy 1/18/17 3,061,128 3,082,700 (21,572) British Pound Sell 12/21/16 2,168,172 2,349,259 181,087 Euro Buy 12/21/16 2,888,364 3,004,398 (116,034) Indian Rupee Buy 11/16/16 2,473,573 2,467,067 6,506 Indian Rupee Sell 11/16/16 2,473,573 2,473,202 (371) Indonesian Rupiah Buy 11/16/16 2,638,585 2,602,081 36,504 Indonesian Rupiah Sell 11/16/16 2,638,585 2,624,083 (14,502) Japanese Yen Sell 11/16/16 1,288,362 1,313,393 25,031 Russian Ruble Buy 12/21/16 181,088 53,073 128,015 Swedish Krona Buy 12/21/16 6,082,115 6,231,067 (148,952) Swedish Krona Sell 12/21/16 6,082,115 6,407,933 325,818 48Absolute Return 700 Fund FORWARD CURRENCY CONTRACTS at 10/31/16 (aggregate face value $196,351,642) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association Australian Dollar Buy 1/18/17 $129,758 $130,686 $(928) Australian Dollar Sell 1/18/17 129,758 130,181 423 Hong Kong Dollar Sell 11/16/16 2,767,939 2,769,099 1,160 Swedish Krona Buy 12/21/16 2,420,628 2,476,460 (55,832) Swedish Krona Sell 12/21/16 2,420,628 2,442,874 22,246 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/18/17 3,510,385 3,534,890 (24,505) British Pound Sell 12/21/16 8,414,734 9,120,832 706,098 Canadian Dollar Buy 1/18/17 1,473,404 1,505,565 (32,161) Euro Sell 12/21/16 97,698 10,281 (87,417) Hong Kong Dollar Sell 11/16/16 2,108,830 2,109,796 966 Indian Rupee Buy 11/16/16 2,566,364 2,539,050 27,314 Indian Rupee Sell 11/16/16 2,566,364 2,567,382 1,018 Indonesian Rupiah Buy 11/16/16 2,641,157 2,567,237 73,920 Indonesian Rupiah Sell 11/16/16 2,641,157 2,658,415 17,258 Japanese Yen Sell 11/16/16 2,897,320 2,979,312 81,992 New Zealand Dollar Buy 1/18/17 4,736,644 4,787,640 (50,996) Norwegian Krone Sell 12/21/16 7,620,716 7,724,587 103,871 Russian Ruble Buy 12/21/16 163,745 60,618 103,127 Swedish Krona Buy 12/21/16 4,632,816 4,271,876 360,940 Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/18/17 4,963,921 5,000,981 (37,060) British Pound Sell 12/21/16 1,783,874 1,933,563 149,689 Canadian Dollar Buy 1/18/17 361,152 369,122 (7,970) Euro Buy 12/21/16 2,498,012 2,545,833 (47,821) Euro Sell 12/21/16 2,498,012 2,476,875 (21,137) Japanese Yen Sell 11/16/16 2,041,423 2,144,794 103,371 New Zealand Dollar Sell 1/18/17 73,883 40,515 (33,368) Swedish Krona Buy 12/21/16 4,796,760 4,963,092 (166,332) Swedish Krona Sell 12/21/16 4,796,760 4,841,052 44,292 State Street Bank and Trust Co. Australian Dollar Buy 1/18/17 1,162,814 1,171,153 (8,339) Euro Buy 12/21/16 2,490,641 2,464,017 26,624 Euro Sell 12/21/16 2,490,641 2,466,526 (24,115) Japanese Yen Sell 11/16/16 70,602 120,947 50,345 WestPac Banking Corp. Australian Dollar Buy 1/18/17 4,015,979 4,044,146 (28,167) Total Absolute Return 700 Fund49 FUTURES CONTRACTS OUTSTANDING at 10/31/16 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 19 $5,567,323 Dec-16 $(105,496) Euro-CAC 40 Index (Short) 77 3,809,199 Nov-16 2,747 FTSE 100 Index (Short) 29 2,459,519 Dec-16 (95,014) S&P 500 Index E-Mini (Short) 652 69,115,260 Dec-16 800,461 S&P Mid Cap 400 Index E-Mini (Long) 509 76,696,120 Dec-16 (875,582) SPI 200 Index (Long) 2 $201,205 Dec-16 678 Tokyo Price Index (Short) 26 3,458,568 Dec-16 (163,314) U.S. Treasury Bond 30 yr (Long) 109 17,736,344 Dec-16 (793,873) U.S. Treasury Bond Ultra 30 yr (Short) 78 13,723,125 Dec-16 875,267 U.S. Treasury Note 2 yr (Long) 153 33,375,516 Dec-16 (7,476) U.S. Treasury Note 5 yr (Short) 282 34,064,719 Dec-16 87,564 U.S. Treasury Note 10 yr (Long) 1,657 214,788,625 Dec-16 (2,022,727) U.S. Treasury Note Ultra 10 yr (Short) 94 13,302,469 Dec-16 66,172 Total WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/16 (premiums $1,761,746) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 $9,893,000 $747,812 Total WRITTEN OPTIONS OUTSTANDING at 10/31/16 (premiums $203,631) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Nov-16/$220.50 $176,592 $49,458 SPDR S&P rust (Call) Nov-16/220.50 181,057 39,000 SPDR S&P rust (Call) Nov-16/221.00 181,801 11,991 SPDR S&P rust (Call) Nov-16/221.00 181,098 905 Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/16 (proceeds receivable $201,291,641) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3.50%, 11/1/46 $34,000,000 11/14/16 $35,695,046 Federal National Mortgage Association, 3.00%, 11/1/46 135,000,000 11/14/16 138,986,712 Federal National Mortgage Association, 2.50%, 11/1/46 26,000,000 11/14/16 25,951,510 Total 50Absolute Return 700 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/16 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $55,980,100 E $(48,716) 12/21/21 1.25% 3 month USD- $253,801 LIBOR-BBA 256,926,200 E (401,102) 12/21/18 1.015% 3 month USD- 111,722 LIBOR-BBA 21,139,300 E 60,156 12/21/26 1.60% 3 month USD- 275,059 LIBOR-BBA 270,146,900 E (714,177) 12/21/26 3 month USD- 1.60% (3,460,490) LIBOR-BBA 17,311,100 E (17,570) 12/21/46 3 month USD- 1.90% (655,311) LIBOR-BBA 71,886,000 E (149,886) 12/21/21 3 month USD- 1.30% (363,028) LIBOR-BBA 4,367,000 E 2,525 12/21/26 3 month USD- 1.55% (62,439) LIBOR-BBA 17,073,000 (226) 9/22/26 3 month USD- 1.5365% (221,929) LIBOR-BBA 38,771,000 (514) 9/23/26 1.542% 3 month USD- 483,953 LIBOR-BBA 14,974,000 (199) 9/26/26 1.486% 3 month USD- 268,031 LIBOR-BBA 35,515,600 (471) 9/27/26 3 month USD- 1.467% (700,581) LIBOR-BBA 13,273,000 (50) 9/30/18 0.989% 3 month USD- 20,576 LIBOR-BBA 9,844,000 (131) 9/30/26 1.3975% 3 month USD- 258,936 LIBOR-BBA 142,895 E (5) 4/24/47 3 month USD- 1.92% (5,121) LIBOR-BBA 17,344,800 E (29,484) 11/23/26 1.58% 3 month USD- 162,679 LIBOR-BBA 2,691,000 (36) 10/24/26 3 month USD- 1.5905% (24,426) LIBOR-BBA 4,884,000 (65) 11/1/26 1.7035% 3 month USD- (6,541) LIBOR-BBA 5,147,000 (68) 11/2/26 1.6895% 3 month USD- 55 LIBOR-BBA AUD 23,856,000 E (222,132) 12/28/21 1.86% 6 month AUD- 62,199 BBR-BBSW AUD 11,336,000 E (80,773) 12/28/26 2.20% 6 month AUD- 133,912 BBR-BBSW CAD 55,108,000 E (65,842) 12/21/21 1.05% 3 month CAD-BA- (37,410) CDOR CAD 32,683,000 E 40,896 12/21/26 1.45% 3 month CAD-BA- 125,205 CDOR CHF 6,580,000 E (10,587) 12/21/26 6 month CHF- 0.18% 55,336 LIBOR-BBA CHF 15,682,000 E 11,353 12/21/21 6 month CHF- 0.50% 48,880 LIBOR-BBA Absolute Return 700 Fund51 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/16 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 27,217,000 E $(145,076) 12/21/21 6 month EUR- 0.10% $50,738 EURIBOR-REUTERS EUR 15,047,000 E 17,120 12/21/26 6 month EUR- 0.40% (196,470) EURIBOR-REUTERS GBP 38,390,000 E 118,709 12/21/21 0.65% 6 month GBP- 585,501 LIBOR-BBA GBP 6,665,000 E 68,687 12/21/26 0.90% 6 month GBP- 306,174 LIBOR-BBA NOK 76,592,000 E 17,127 12/21/26 1.55% 6 month NOK- 116,204 NIBOR-NIBR NOK 112,326,000 E 5,658 12/21/21 1.25% 6 month NOK- 79,873 NIBOR-NIBR NZD 17,631,000 E 74,541 12/21/21 2.30% 3 month NZD- 157,249 BBR-FRA NZD 8,080,000 E 2,553 12/21/26 2.65% 3 month NZD- 104,125 BBR-FRA SEK 476,000 E (283) 12/21/21 3 month SEK-STIBOR-0.10% (46) SIDE SEK 76,459,000 E 4,435 12/21/26 3 month SEK-STIBOR-0.80% (15,298) SIDE Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. baskets 2,460,324 $— 8/2/17 (3 month USD- A basket (MLTRFCF9) $(2,977,746) LIBOR-BBA plus of common stocks 0.10%) units 59,603 — 8/2/17 3 month USD- Russell 1000 Total 3,900,631 LIBOR-BBA minus Return Index 0.07% Barclays Bank PLC $368,692 — 1/12/40 4.00% (1 month Synthetic MBX Index 86 USD-LIBOR) 4.00% 30 year Fannie Mae pools 160,280 — 1/12/39 6.00% (1 month Synthetic TRS Index 321 USD-LIBOR) 6.00% 30 year Fannie Mae pools 652,130 — 1/12/40 4.00% (1 month Synthetic MBX Index 151 USD-LIBOR) 4.00% 30 year Fannie Mae pools 22,420 — 1/12/38 6.50% (1 month Synthetic TRS Index (37) USD-LIBOR) 6.50% 30 year Fannie Mae pools 52 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $2,414,607 $— 1/12/40 4.00% (1 month Synthetic MBX Index $560 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,090,917 — 1/12/40 4.50% (1 month Synthetic MBX Index (5,605) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,469,364 — 1/12/40 4.50% (1 month Synthetic MBX Index (12,687) USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,262 — 1/12/40 4.50% (1 month Synthetic MBX Index (27) USD-LIBOR) 4.50% 30 year Fannie Mae pools 736,235 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (3,116) USD-LIBOR 6.00% 30 year Fannie Mae pools 529,985 — 1/12/38 6.50% (1 month Synthetic TRS Index (875) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,195,793 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (6,444) USD-LIBOR 3.50% 30 year Fannie Mae pools 2,647,938 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (8,048) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,643,275 — 1/12/40 5.00% (1 month Synthetic MBX Index (55) USD-LIBOR) 5.00% 30 year Fannie Mae pools 11,304,543 — 1/12/41 5.00% (1 month Synthetic MBX Index 15,511 USD-LIBOR) 5.00% 30 year Fannie Mae pools 11,975,043 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (63,125) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 845,655 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,160 USD-LIBOR) 5.00% 30 year Fannie Mae pools 400,972 — 1/12/41 5.00% (1 month Synthetic MBX Index 550 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 1,221 — 12/16/16 (3 month USD- A basket (CGPUTQL2) (1,729,107) LIBOR-BBA plus of common stocks 0.37%) baskets 782,715 — 11/10/16 3 month USD- A basket (CGPUTS50) 2,383,011 LIBOR-BBA minus of common stocks 0.75% units 106,667 — 3/17/17 3 month USD- MSCI Emerging (286,925) LIBOR-BBA minus Markets TR Net USD 0.14% Absolute Return 700 Fund 53 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. units 26,539 $— 11/23/16 3 month USD- Russell 1000 Total $4,711,696 LIBOR-BBA minus Return Index 0.05% units 40,605 — 10/17/17 3 month USD- MSCI Emerging (155,773) LIBOR-BBA plus Markets TR Net USD 0.28% Credit Suisse International $505,321 — 1/12/41 5.00% (1 month Synthetic MBX Index 693 USD-LIBOR) 5.00% 30 year Fannie Mae pools 766,468 — 1/12/41 4.00% (1 month Synthetic TRS Index 4,451 USD-LIBOR) 4.00% 30 year Fannie Mae pools 432,317 — 1/12/43 3.50% (1 month Synthetic TRS Index 2,330 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,391,586 — 1/12/43 3.50% (1 month Synthetic TRS Index 12,888 USD-LIBOR) 3.50% 30 year Fannie Mae pools 109,068 — 1/12/43 3.50% (1 month Synthetic TRS Index 588 USD-LIBOR) 3.50% 30 year Fannie Mae pools 95,809 — 1/12/41 4.00% (1 month Synthetic TRS Index 556 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,913,267 — 1/12/45 4.00% (1 month Synthetic TRS Index 29,314 USD-LIBOR) 4.00% 30 year Fannie Mae pools 546,463 — 1/12/45 4.00% (1 month Synthetic TRS Index 3,260 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,508,265 — 1/12/45 3.50% (1 month Synthetic TRS Index 20,571 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,114,268 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (12,278) USD-LIBOR 4.00% 30 year Fannie Mae pools Deutsche Bank AG baskets 531,345 — 10/24/17 3 month USD- A basket (DBCT14SP) (58,545) LIBOR-BBA minus of common stocks 0.45% baskets 531,071 — 10/24/17 (3 month USD- A basket (DBCTPL8P) 315,491 LIBOR-BBA plus of common stocks 0.31%) Goldman Sachs International $570,079 — 1/12/38 6.50% (1 month Synthetic TRS Index (941) USD-LIBOR) 6.50% 30 year Fannie Mae pools 54 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $439,774 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(726) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,393,041 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,786 USD-LIBOR) 6.00% 30 year Fannie Mae pools 793,210 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,309) USD-LIBOR) 6.50% 30 year Fannie Mae pools 583,201 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,074) USD-LIBOR 6.50% 30 year Fannie Mae pools 219,112 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,155) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,114 — 1/12/39 6.00% (1 month Synthetic TRS Index 12 USD-LIBOR) 6.00% 30 year Fannie Mae pools 539,463 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,079 USD-LIBOR) 6.00% 30 year Fannie Mae pools 798,924 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,211) USD-LIBOR 6.50% 30 year Fannie Mae pools 41,450 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (219) USD-LIBOR 6.50% 30 year Fannie Mae pools 110,500 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (582) USD-LIBOR 6.50% 30 year Fannie Mae pools 14,575 — 1/12/38 6.50% (1 month Synthetic TRS Index (24) USD-LIBOR) 6.50% 30 year Fannie Mae pools 624,748 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,031) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,012,104 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,024 USD-LIBOR) 6.00% 30 year Fannie Mae pools 125,960 — 1/12/41 4.00% (1 month Synthetic TRS Index 731 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,508,754 — 1/12/45 4.00% (1 month Synthetic TRS Index 20,935 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,737,178 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (9,361) USD-LIBOR 3.50% 30 year Fannie Mae pools Absolute Return 700 Fund55 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,300,616 $— 1/12/44 (3.00%) 1 month Synthetic TRS Index $(9,996) USD-LIBOR 3.00% 30 year Fannie Mae pools baskets 2,284,023 — 12/15/20 (1 month USD- A basket (GSCBPUR1) (1,184,958) LIBOR-BBA plus of common stocks 0.44%) units 598,021 — 12/15/20 (0.45%) Goldman Sachs 556,275 Volatility Carry US Scaled 3x Excess Return Strategy units 18,233 — 12/12/16 1 month USD- MSCI Emerging (71,851) LIBOR-BBA minus Markets TR Net USD 0.17% units 532,837 — 12/15/20 (0.45%) Goldman Sachs 562,147 Volatility Carry US Series 30 Excess Return Strategy JPMorgan Chase Bank N.A. $861,995 — 1/12/41 4.00% (1 month Synthetic TRS Index 5,006 USD-LIBOR) 4.00% 30 year Fannie Mae pools 264,037 — 1/12/41 4.00% (1 month Synthetic TRS Index 1,533 USD-LIBOR) 4.00% 30 year Fannie Mae pools baskets 2,230,840 — 4/25/16 3 month USD- A basket (JPCMPTSH) 7,504,269 LIBOR-BBA minus of common stocks 0.44% JPMorgan Securities LLC $1,824,114 — 1/12/44 4.00% (1 month Synthetic TRS Index 10,312 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,052,479 — 1/12/45 (3.50%) 1 month Synthetic TRS Index (6,171) USD-LIBOR 3.50% 30 year Fannie Mae pools 1,824,114 — 1/12/44 (4.00%) 1 month Synthetic TRS Index (10,312) USD-LIBOR 4.00% 30 year Fannie Mae pools 2,242,121 — 1/12/45 (4.00%) 1 month Synthetic TRS Index (13,376) USD-LIBOR 4.00% 30 year Fannie Mae pools UBS AG units 334,533 — 8/21/17 1 month USD- MSCI Emerging 1,428,406 LIBOR-BBA plus Markets TR Net USD 0.35% Total $— 56 Absolute Return 700 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/16 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC CMBX NA BBB– Index BBB–/P $2,153 $383,000 1/17/47 300 bp $(30,179) Credit Suisse International CMBX NA BB Index — (30,173) 215,000 1/17/47 (500 bp) 3,029 CMBX NA BB Index — (150,100) 8,504,000 5/11/63 (500 bp) 1,154,650 CMBX NA BBB– Index BBB–/P 5,156,523 69,763,000 1/17/47 300 bp (732,637) Goldman Sachs International CMBX NA BB Index — (457,279) 4,470,000 5/11/63 (500 bp) 228,545 CMBX NA BB Index — (89,586) 592,000 1/17/47 (500 bp) 1,835 CMBX NA BBB– Index BBB–/P 43,204 871,000 5/11/63 300 bp (27,623) CMBX NA BBB– Index BBB–/P 54,404 1,043,000 5/11/63 300 bp (30,410) CMBX NA BBB– Index BBB–/P 635,077 8,592,000 1/17/47 300 bp (90,231) CMBX NA BBB– Index BBB–/P 972,743 13,956,000 1/17/47 300 bp (205,377) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2016. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/16 Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 27 Index B+/P $1,929,805 $54,709,000 12/20/21 500 bp $(166,492) Total * Payments related to the referenced debt are made upon a credit default event. * * Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2016. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Absolute Return 700 Fund 57 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Basic materials $10,967,201 $15,677,107 $—­ Capital goods 23,293,213 4,089,667 —­ Communication services 30,385,698 5,640,613 —­ Consumer cyclicals 44,505,851 3,473,048 —­ Consumer staples 36,018,160 5,651,945 —­ Energy 19,123,112 3,510,167 —­ Financials 62,510,314 30,393,650 —­ Health care 37,433,858 357,139 —­ Technology 52,969,959 25,435,528 —­ Transportation 6,121,591 4,477,166 —­ Utilities and power 13,256,908 6,726,970 —­ Total common stocks —­ Commodity linked notes —­ 144,680,840 —­ Convertible bonds and notes —­ 448,305 —­ Corporate bonds and notes —­ 112,590,444 3,240 Foreign government and agency bonds and notes — 14,148,293 — Investment companies 93,751,331 —­ —­ Mortgage-backed securities —­ 145,015,922 —­ Purchased options outstanding —­ 5,312,584 —­ Senior loans —­ 51,673,223 —­ U.S. government and agency mortgage obligations —­ 455,572,416 —­ Warrants 22,105 25,363,825 —­ Short-term investments 140,921,869 97,097,434 —­ Totals by level 58 Absolute Return 700 Fund Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $1,594,811 $—­ Futures contracts (2,230,593) —­ —­ Written options outstanding —­ (101,354) —­ Written swap options outstanding —­ (747,812) —­ TBA sale commitments —­ (200,633,268) —­ Interest rate swap contracts —­ (625,249) —­ Total return swap contracts —­ 14,859,644 —­ Credit default contracts —­ (7,961,661) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued appreciation/ transfers transfers Balance Investments as of discounts/ Realized (deprecia- Cost of Proceeds into out of as of in securities: 10/31/15 premiums gain/(loss) tion) # purchases from sales Level 3 † Level 3 † 10/31/16 Asset-backed securities $6,477,000 $—­ $—­ $—­ $—­ $(6,477,000) $—­ $—­ $—­ Corporate bonds and notes $—­ —­ —­ 3,240 —­ —­ —­ —­ $3,240 Mortgage-backed securities $14,343,168 (1,740,336) 5,134 (135,246) —­ (406,464) —­ (12,066,256) $—­ Totals $—­ $— ­ $(12,066,256) † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $3,240 related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 59 Statement of assets and liabilities 10/31/16 ASSETS Investment in securities, at value, including $52,474,282 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,522,298,923) $1,555,057,202 Affiliated issuers (identified cost $173,563,494) (Notes 1 and 5) 173,563,494 Foreign currency (cost $2,210,446) (Note 1) 2,214,474 Dividends, interest and other receivables 5,668,677 Receivable for shares of the fund sold 1,980,195 Receivable for investments sold 8,200,301 Receivable for sales of delayed delivery securities (Note 1) 156,706,211 Receivable for variation margin (Note 1) 2,976,285 Unrealized appreciation on forward currency contracts (Note 1) 3,240,507 Unrealized appreciation on OTC swap contracts (Note 1) 22,887,393 Premium paid on OTC swap contracts (Note 1) 727,138 Prepaid assets 26,425 Total assets LIABILITIES Payable to custodian 335,667 Payable for investments purchased 4,128,351 Payable for purchases of delayed delivery securities (Note 1) 405,436,480 Payable for shares of the fund repurchased 5,479,147 Payable for compensation of Manager (Note 2) 731,616 Payable for custodian fees (Note 2) 147,385 Payable for investor servicing fees (Note 2) 294,493 Payable for Trustee compensation and expenses (Note 2) 122,660 Payable for administrative services (Note 2) 2,370 Payable for distribution fees (Note 2) 257,880 Payable for variation margin (Note 1) 1,702,267 Unrealized depreciation on OTC swap contracts (Note 1) 7,756,147 Premium received on OTC swap contracts (Note 1) 6,864,104 Unrealized depreciation on forward currency contracts (Note 1) 1,645,696 Written options outstanding, at value (premiums $1,965,377) (Notes 1 and 3) 849,166 TBA sale commitments, at value (proceeds receivable $201,291,641) (Note 1) 200,633,268 Collateral on securities loaned, at value (Note 1) 53,420,625 Collateral on certain derivative contracts, at value (Note 1) 20,905,447 Other accrued expenses 266,782 Total liabilities Net assets (Continued on next page) 60Absolute Return 700 Fund Statement of assets and liabilities cont. REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,251,177,496 Distributions in excess of net investment income (Note 1) (17,670,682) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (58,015,460) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 46,777,397 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($316,497,440 divided by 28,049,483 shares) $11.28 Offering price per class A share (100/94.25 of $11.28)* $11.97 Net asset value and offering price per class B share ($28,631,808 divided by 2,599,594 shares)** $11.01 Net asset value and offering price per class C share ($186,452,358 divided by 16,963,049 shares)** $10.99 Net asset value and redemption price per class M share ($6,815,254 divided by 615,023 shares) $11.08 Offering price per class M share (100/96.50 of $11.08)* $11.48 Net asset value, offering price and redemption price per class P share ($71,489,379 divided by 6,319,734 shares)** $11.31 Net asset value, offering price and redemption price per class R share ($1,860,911 divided by 166,872 shares) $11.15 Net asset value, offering price and redemption price per class R6 share ($7,817,262 divided by 688,796 shares) $11.35 Net asset value, offering price and redemption price per class Y share ($602,704,339 divided by 53,292,284 shares) $11.31 *On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund61 Statement of operations Year ended 10/31/16 INVESTMENT INCOME Interest (including interest income of $755,961 from investments in affiliated issuers) (Note 5) $27,645,567 Dividends (net of foreign tax of $686,695) 17,625,262 Total investment income EXPENSES Compensation of Manager (Note 2) 9,599,073 Investor servicing fees (Note 2) 1,797,741 Custodian fees (Note 2) 292,816 Trustee compensation and expenses (Note 2) 88,693 Distribution fees (Note 2) 3,324,982 Administrative services (Note 2) 37,802 Other 660,502 Fees waived and reimbursed by Manager (Note 2) (13,737) Total expenses Expense reduction (Note 2) (28,985) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (71,523,016) Net increase from payments by affiliates (Note 2) 2,817 Net realized loss on swap contracts (Note 1) (44,919,808) Net realized gain on futures contracts (Note 1) 7,482,976 Net realized loss on foreign currency transactions (Note 1) (2,159,793) Net realized gain on written options (Notes 1 and 3) 2,064,480 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,046,392 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 48,388,315 Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 62 Absolute Return 700 Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 10/31/16 Year ended 10/31/15 Operations Net investment income $29,511,942 $20,184,990 Net realized gain (loss) on investments and foreign currency transactions (109,052,344) 105,665,575 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 49,434,707 (80,961,244) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (27,122,833) (4,757,439) Class B (1,771,864) (215,484) Class C (12,838,661) (1,330,345) Class M (440,269) (55,120) Class P — — Class R (113,951) (23,421) Class R5 (758) (197) Class R6 (535,552) (122,131) Class Y (50,507,218) (10,035,024) From net realized long-term gain on investments Class A (4,184,485) (14,604,207) Class B (308,195) (1,295,170) Class C (2,189,965) (7,440,380) Class M (72,511) (238,433) Class R (18,332) (84,957) Class R5 (113) (502) Class R6 (79,090) (303,202) Class Y (7,530,467) (25,810,809) From return of capital Class A (750,198) — Class B (49,008) — Class C (355,108) — Class M (12,177) — Class R (3,152) — Class R5 (21) — Class R6 (14,813) — Class Y (1,396,992) — Increase (decrease) from capital share transactions (Note 4) (76,126,905) 364,116,512 Total increase (decrease) in net assets NET ASSETS Beginning of year 1,438,797,084 1,096,108,072 End of year (including distributions in excess of net investment income of $17,670,682 and undistributed net investment income of $68,190,173, respectively) The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 63 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized From of expenses investment value, and unrealized Total from From net realized From Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain on return Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ investments­ of capital­ distributions of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ October 31, 2016­ $12.45­ .25­ (.50) (.78) (.12) (.02) $11.28­ $316,497­ 1.19­ d 2.21­ d 578­ f October 31, 2015­ 12.71­ .20­ .30­ .50­ (.19) (.57) —­ 12.45­ 4.04­ 424,484­ 1.26­ 1.60­ 563­ f October 31, 2014­ 12.17­ .20­ .48­ .68­ (.14) —­ —­ 12.71­ 5.65­ 328,250­ 1.24­ 1.63­ 313­ f October 31, 2013­ 11.78­ .24­ .16­ .40­ (.01) —­ —­ 12.17­ 3.42­ 346,385­ 1.25­ 2.04­ 199­ g October 31, 2012­ 11.35­ .21­ .66­ .87­ (.44) —­ —­ 11.78­ 7.97­ 331,370­ 1.33­ e 1.82­ e 164­ g Class B­ October 31, 2016­ $12.16­ .16­ (.47) (.70) (.12) (.02) $11.01­ $28,632­ 1.94­ d 1.45­ d 578­ f October 31, 2015­ 12.44­ .10­ .29­ .39­ (.10) (.57) —­ 12.16­ 3.18­ 30,905­ 2.01­ .85­ 563­ f October 31, 2014­ 11.91­ .11­ .47­ .58­ (.05) —­ —­ 12.44­ 4.92­ 28,072­ 1.99­ .88­ 313­ f October 31, 2013­ 11.60­ .15­ .16­ .31­ —­ —­ —­ —­ 11.91­ 2.67­ 28,175­ 2.00­ 1.29­ 199­ g October 31, 2012­ 11.19­ .12­ .65­ .77­ (.36) —­ —­ 11.60­ 7.13­ 26,015­ 2.08 ­ e 1.06­ e 164 ­ g Class C­ October 31, 2016­ $12.16­ .16­ (.48) (.71) (.12) (.02) $10.99­ $186,452­ 1.94­ d 1.46­ d 578 ­ f October 31, 2015­ 12.44­ .10­ .29­ .39­ (.10) (.57) —­ 12.16­ 3.24­ 210,619­ 2.01­ .85­ 563 ­ f October 31, 2014­ 11.91­ .11­ .47­ .58­ (.05) —­ —­ 12.44­ 4.91­ 160,682­ 1.99­ .88­ 313 ­ f October 31, 2013­ 11.60­ .15­ .16­ .31­ —­ —­ —­ —­ 11.91­ 2.67­ 148,531­ 2.00­ 1.29­ 199­ g October 31, 2012­ 11.19­ .12­ .65­ .77­ (.36) —­ —­ 11.60­ 7.16­ 138,619­ 2.08­ e 1.06 ­ e 164­ g Class M­ October 31, 2016­ $12.25­ .19­ (.49) (.73) (.12) (.02) $11.08­ $6,815­ 1.69­ d 1.70 ­ d 578­ f October 31, 2015­ 12.52­ .14­ .29­ .43­ (.13) (.57) —­ 12.25­ 3.55­ 7,146­ 1.76­ 1.10­ 563­ f October 31, 2014­ 11.99­ .14­ .47­ .61­ (.08) —­ —­ 12.52­ 5.12­ 5,286­ 1.74­ 1.12­ 313­ f October 31, 2013­ 11.65­ .18­ .16­ .34­ —­ —­ —­ —­ 11.99­ 2.92­ 4,535­ 1.75­ 1.53­ 199­ g October 31, 2012­ 11.23­ .15­ .65­ .80­ (.38) —­ —­ 11.65­ 7.40­ 4,105­ 1.83­ e 1.31­ e 164­ g Class P­ October 31, 2016# $11.25­ .04­ .02 .06­ —­ —­ —­ —­ 11.31­ * $71,489­ .14* .39* 578 ­ f Class R­ October 31, 2016­ $12.31­ .22­ (.49) (.75) (.12) (.02) $11.15­ $1,861­ 1.44­ d 1.96­ d 578 ­ f October 31, 2015­ 12.57­ .17­ .30­ .47­ (.16) (.57) —­ 12.31­ 3.84­ 1,564­ 1.51­ 1.34­ 563­ f October 31, 2014­ 12.04­ .17­ .48­ .65­ (.12) —­ —­ 12.57­ 5.40­ 1,848­ 1.49­ 1.39­ 313 ­ f October 31, 2013­ 11.68­ .21­ .15­ .36­ — ­ h —­ —­ —­ h 12.04­ 3.11­ 2,005­ 1.50­ 1.77­ 199­ g October 31, 2012­ 11.25­ .17­ .67­ .84­ (.41) —­ —­ 11.68­ 7.77­ 1,235­ 1.58 ­ e 1.52 ­ e 164­ g Class R6­ October 31, 2016­ $12.51­ .29­ (.49) (.82) (.12) (.02) $11.35­ $7,817­ .85­ d 2.54­ d 578­ f October 31, 2015­ 12.77­ .24­ .30­ .54­ (.23) (.57) —­ 12.51­ 4.39­ 8,237­ .93­ 1.93­ 563 ­ f October 31, 2014­ 12.23­ .24­ .48­ .72­ (.18) —­ —­ 12.77­ 5.97­ 6,678­ .91­ 1.96­ 313­ f October 31, 2013­ 11.81­ .25­ .20­ .45­ (.03) —­ —­ 12.23­ 3.79­ 6,500­ .92­ 2.09­ 199 ­ g October 31, 2012† 11.56­ .07­ .18­ .25­ —­ —­ —­ —­ 11.81­ * 10­ .31* e .58* e 164 ­ g Class Y­ October 31, 2016­ $12.47­ .28­ (.49) (.81) (.12) (.02) $11.31­ $602,704­ .94­ d 2.47­ d 578 ­ f October 31, 2015­ 12.74­ .23­ .29­ .52­ (.22) (.57) —­ 12.47­ 4.25­ 755,830­ 1.01­ 1.85­ 563 ­ f October 31, 2014­ 12.20­ .23­ .49­ .72­ (.18) —­ —­ 12.74­ 5.93­ 565,281­ .99­ 1.88­ 313­ f October 31, 2013­ 11.81­ .27­ .16­ .43­ (.04) —­ —­ 12.20­ 3.67­ 464,035­ 1.00­ 2.27­ 199 ­ g October 31, 2012­ 11.37­ .23­ .67­ .90­ (.46) —­ —­ 11.81­ 8.31­ 283,356­ 1.08­ e 2.04­ e 164­ g See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 64 Absolute Return 700 Fund Absolute Return 700 Fund 65 Financial highlights cont. * Not annualized. # For the period August 31, 2016 (commencement of operations) to October 31, 2016. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/16 Class A <0.01% Class B <0.01 Class C <0.01 Class M <0.01 Class R <0.01 Class P — Class R6 <0.01 Class Y <0.01 e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/12 Class A 0.05% Class B 0.05 Class C 0.05 Class M 0.05 Class R 0.05 Class R6 — Class Y 0.05 f Portfolio turnover includes TBA purchase and sale commitments. g Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % October 31, 2013 463% October 31, 2012 487 h Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 66 Absolute Return 700 Fund Notes to financial statements 10/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2015 through October, 31 2016. Putnam Absolute Return 700 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 700 basis points (or 7.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; below-investment-grade securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts (REITs). The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, equities or equity-like investments. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. Putnam Management typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, to a significant extent for hedging purposes and to increase the fund’s exposure to the asset classes and strategies mentioned above, which may create investment leverage. The fund offers class A, class B, class C, class M, class P, class R, class R6 and class Y shares. The fund began offering class P shares on August 31, 2016. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. Class A shares generally are not subject to a contingent deferred sales charge, and class M, class P, class R6 and class Y shares are not subject to a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class P, class R6 and class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee and in the case of class P and class R6 shares, bear a lower investor servicing fee, which is identified in Note 2. Class P, class R6 and class Y shares are not available to all investors. Effective February 1, 2016, the fund liquidated its class R5 shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Absolute Return 700 Fund 67 Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities and total return swap contracts taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities and total return swap contracts in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, 68 Absolute Return 700 Fund including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to enhance the return on a security owned, to gain exposure to securities and to manage downside risks. Absolute Return 700 Fund 69 The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates, and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk, and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent 70 Absolute Return 700 Fund and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. Absolute Return 700 Fund71 In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,232,306 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. 72 Absolute Return 700 Fund With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,975,715 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $6,388,362 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $53,420,625 and the value of securities loaned amounted to $52,474,282. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Prior to September 22, 2016, the fund participated in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and the same unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee (0.04% prior to September 22, 2016) and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% (0.16% prior to September 22, 2016) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, Absolute Return 700 Fund73 are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At October 31, 2016, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $53,351,564 $— $53,351,564 Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from defaulted bond interest, from unrealized gains and losses on certain futures contracts, from net operating loss, from income on swap contracts, from interest-only securities, from distributions in excess, and from a return of capital due to distributions which exceed those required under the excise rules. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $22,041,691 to increase distributions in excess of net investment income, $22,384,299 to decrease paid-in capital and $44,425,990 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $74,604,569 Unrealized depreciation (48,675,773) Net unrealized appreciation 25,928,796 Capital loss carryforward (53,531,564) Cost for federal income tax purposes $1,702,514,171 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 1.030% of the first $5 billion, 0.830% of the next $50 billion, 0.980% of the next $5 billion, 0.810% of the next $50 billion, 0.930% of the next $10 billion, 0.800% of the next $100 billion and 0.880% of the next $10 billion, 0.795% of any excess thereafter. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the BofA Merrill Lynch U.S. Treasury Bill Index plus 7.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.28%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added 74 Absolute Return 700 Fund to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.876% of the fund’s average net assets before a decrease of $2,077,431 (0.156% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through February 28, 2018, to the extent that the total expenses of the fund (before any applicable performance-based upward or downward adjustments to the fund’s management fee and excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investor servicing fees, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.97% of the fund’s average net assets. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management has also contractually agreed, through February 28, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $13,737. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Putnam Management has agreed to reimburse the fund $2,817 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for class A, class B, class C, class M, class R, and class Y shares that included (1) a per account fee for each direct and underlying non-defined Absolute Return 700 Fund 75 contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. Class P shares paid a monthly fee based on the average net assets of class P shares at an annual rate of 0.01%. Class R5 shares paid a monthly fee based on the average net assets of class R5 shares at an annual rate of 0.12%. Effective February 1, 2016 has liquidated its class R5 shares. Class R6 shares paid a monthly fee based on the average net assets of class R6 shares at an annual rate of 0.05%. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for class A, class B, class C, class M, class R, and class Y shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $508,577 ClassR 2,573 ClassB 40,554 ClassR5 3 ClassC 277,447 ClassR6 3,962 ClassM 9,392 ClassY 954,109 ClassP 1,124 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $3,035 under the expense offset arrangements and by $25,950 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $952, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b –1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and 76 Absolute Return 700 Fund classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $933,521 ClassM 51,542 ClassB 296,943 ClassR 9,409 ClassC 2,033,567 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $125,755 and $1,490 from the sale of classA and classM shares, respectively, and received $11,659 and $15,292 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $588 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $7,885,788,209 $8,062,012,563 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $359,703,900 $2,771,131 $9,185,614 $375,089 Options opened 789,354,600 4,513,114 182,086,771 5,604,479 Options exercised (53,501,000) (396,686) — — Options expired (546,576,600) (1,004,712) (26,657,532) (3,830,657) Options closed (539,087,900) (4,121,101) (163,894,305) (1,945,280) Written options outstanding at the end of the reporting period $9,893,000 $1,761,746 $720,548 $203,631 Absolute Return 700 Fund 77 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassA Shares Amount Shares Amount Shares sold 8,485,535 $96,195,520 14,651,151 $182,222,249 Shares issued in connection with reinvestment of distributions 2,643,023 29,258,269 1,467,086 17,883,782 11,128,558 125,453,789 16,118,237 200,106,031 Shares repurchased (17,181,781) (192,121,727) (7,843,842) (97,635,567) Net increase (decrease) YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassB Shares Amount Shares Amount Shares sold 323,489 $3,552,976 442,256 $5,403,665 Shares issued in connection with reinvestment of distributions 187,218 2,036,933 120,767 1,447,992 510,707 5,589,909 563,023 6,851,657 Shares repurchased (451,971) (4,967,560) (279,664) (3,418,487) Net increase YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassC Shares Amount Shares Amount Shares sold 3,905,830 $43,522,340 6,221,011 $75,762,490 Shares issued in connection with reinvestment of distributions 1,261,930 13,691,939 643,103 7,704,376 5,167,760 57,214,279 6,864,114 83,466,866 Shares repurchased (5,531,597) (60,447,293) (2,458,918) (29,986,816) Net increase (decrease) YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassM Shares Amount Shares Amount Shares sold 136,636 $1,516,928 190,105 $2,330,574 Shares issued in connection with reinvestment of distributions 47,208 515,511 23,860 287,513 183,844 2,032,439 213,965 2,618,087 Shares repurchased (152,423) (1,678,415) (52,508) (641,138) Net increase FOR THE PERIOD 8/31/16 (COMMENCEMENT OF OPERATIONS) TO 10/31/16 ClassP Shares Amount Shares sold 7,352,537 $82,848,988 Shares issued in connection with reinvestment of distributions — — 7,352,537 82,848,988 Shares repurchased (1,032,803) (11,669,937) Net increase 78Absolute Return 700 Fund YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassR Shares Amount Shares Amount Shares sold 62,957 $718,135 67,626 $831,699 Shares issued in connection with reinvestment of distributions 11,740 128,670 8,972 108,378 74,697 846,805 76,598 940,077 Shares repurchased (34,948) (386,053) (96,445) (1,179,424) Net increase (decrease) YEAR ENDED 10/31/16* YEAR ENDED 10/31/15 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 80 892 57 698 80 892 57 698 Shares repurchased (1,016) (11,105) — — Net increase (decrease) 57 YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassR6 Shares Amount Shares Amount Shares sold 169,473 $1,885,231 221,045 $2,771,512 Shares issued in connection with reinvestment of distributions 56,708 629,455 34,806 425,333 226,181 2,514,686 255,851 3,196,845 Shares repurchased (195,706) (2,196,423) (120,331) (1,507,936) Net increase YEAR ENDED 10/31/16 YEAR ENDED 10/31/15** ClassY Shares Amount Shares Amount Shares sold 34,204,621 $386,945,474 37,918,421 $472,773,490 Shares issued in connection with reinvestment of distributions 4,778,382 52,896,684 2,564,915 31,266,314 38,983,003 439,842,158 40,483,336 504,039,804 Shares repurchased (46,283,292) (518,992,337) (24,266,245) (302,734,185) Net increase (decrease) * Effective February 1, 2016, the fund has liquidated its class R5 shares. **The funds’ October 31, 2015 Shares sold and Shares repurchased have been revised as a result of an immaterial error related to an overstatement of the funds’ subscriptions and redemptions activity. The previously reported amounts were: Shares Amount Shares sold 41,212,501 513,819,058 Shares repurchased (27,560,325) (343,779,753) Absolute Return 700 Fund 79 At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassP 889 0.01% $10,055 ClassR6 1,019 0.15 11,566 Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Fair value at the Fair value at beginning of the Investment the end of the Name of affiliate reporting period Purchase cost Sale proceeds income reporting period Putnam Cash Collateral Pool, LLC* $— $71,773,550 $18,352,925 $— $53,420,625 Putnam Money Market Liquidity Fund** 1 3,414,550 3,414,551 52 — Putnam Short Term Investment Fund*** 115,794,966 801,247,626 796,899,723 755,909 120,142,869 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC (See Note 1). **Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. ***Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 80 Absolute Return 700 Fund Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $1,500,000 Purchased TBA commitment option contracts (contract amount) $13,000,000 Purchased currency options (contract amount) $—* Purchased swap option contracts (contract amount) $137,400,000 Written equity option contracts (contract amount) (Note 3) $930,000 Written TBA commitment option contracts (contract amount) (Note 3) $26,000,000 Written swap option contracts (contract amount) (Note 3) $138,200,000 Futures contracts (number of contracts) 5,000 Forward currency contracts (contract amount) $436,900,000 Centrally cleared interest rate swap contracts (notional) $1,817,600,000 OTC total return swap contracts (notional) $2,287,300,000 OTC credit default contracts (notional) $163,400,000 Centrally cleared credit default contracts (notional) $103,100,000 Warrants (number of warrants) 6,000,000 * For the reporting period there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Credit contracts appreciation $2,115,197 depreciation $10,076,858* Foreign exchange Investments, contracts Receivables 3,240,507 Payables 1,645,696 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 52,864,326* depreciation 7,805,665* Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 5,394,440* depreciation 8,599,951* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Absolute Return 700 Fund 81 The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(15,689,010) $(15,689,010) Foreign exchange contracts — (197,416) — (1,941,059) — (2,138,475) Equity contracts (2,679,168) (11,835,210) (2,935,095) — (41,021,754) (58,471,227) Interest rate contracts — (1,273,137) 10,418,071 — 11,790,956 20,935,890 Total $(1,941,059) Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(14,024,812) $(14,024,812) Foreign exchange contracts — — — 815,156 — 815,156 Equity contracts 5,309,315 5,315,952 8,418,606 — 10,687,165 29,731,038 Interest rate contracts — 603,809 (1,849,855) — (1,921,181) (3,167,227) Total $(5,258,828) $13,354,155 82 Absolute Return 700 Fund This page left blank intentionally. Absolute Return 700 Fund83 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. ASSETS LIABILITIES Centrally Centrally Centrally Centrally Total cleared OTC Total cleared cleared OTC Total cleared Total collateral interest return OTC Credit credit Forward Purchased interest return OTC Credit credit Forward Written Financial and received rate swap swap default default Futures currency swap Purchased Total rate swap swap default default Futures currency swap Written Total Derivative (pledged) Net contracts § contracts* # contracts* # contracts § contracts § contracts # options** # options** # Assets contracts § contracts* # contracts* # contracts § contracts § contracts # options # options # Liabilities Net Assets †## amount Bank of America N.A. $— $3,900,631 $— $— $— $345,479 $— $1,023,526 $— $2,977,746 $— $— $— $211,940 $— $— $2,079,950 $— Barclays Bank PLC — 16,629 — — — 22,380 — — — 100,019 32,332 — — 198,247 — — $(221.978) $(69,611) Barclays Capital Inc. 2,056,309 — — 57,583 — 1,696,102 — $— $417,790 (clearing broker) Citibank, N.A. — 7,096,417 — — — 146,533 — 2,680,097 — 2,171,805 — — — 84,863 — 11,991 $7,460,000 $194,388 Credit Suisse International — 74,651 1,337,952 — — 148,500 — — — 12,278 5,889,160 — — 223,067 — — $6,124,505 $(171,841) Deutsche Bank AG — 315,491 — 58,545 — 39,000 $(699,930) $917,876 Goldman Sachs International — 1,145,989 777,245 — — 702,961 — — 1,289,438 2,059,069 — — 301,431 — — $— HSBC Bank USA, National Association — 23,829 — 56,760 — — $— $(32,931) JPMorgan Chase Bank N.A. — 7,510,808 — — — 1,476,504 — 1,608,961 — 195,079 747,812 50,363 $9,603,019 $— JPMorgan Securities LLC — 10,312 — 29,859 — $— $(19,547) Merrill Lynch, Pierce, — 862,393 — 6,165 — — — $— $856,228 Fenner & Smith, Inc. Royal Bank of Scotland — 297,352 — 313,688 — — $— $(16,336) PLC (The) State Street Bank and — 76,969 — 32,454 — — $— $44,515 Trust Co. UBS AG — 1,428,406 — $— $1,232,306 $196,100 WestPac Banking Corp. — $— 28,167 — — $— $(28,167) Total 2,056,309 $21,499,334 2,115,197 57,583 862,393 3,240,507 — 5,312,584 1,696,102 6,639,690 7,980,561 — 6,165 1,645,696 747,812 101,354 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 84 Absolute Return 700 Fund Absolute Return 700 Fund 85 Note 10: New pronouncements In October 2016, the Securities and Exchange Commission adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in, and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and its impact, if any, on the fund’s financial statements. 86Absolute Return 700 Fund Federal tax information (Unaudited) For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $14,789,719 of distributions paid as qualifying to be taxed as interest-related dividends. For the reporting period, a portion of the fund’s distribution represents a return of capital and is therefore not taxable to shareholders. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. Absolute Return 700 Fund87 About the Trustees 88 Absolute Return 700 Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2016, there were 115 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Absolute Return 700 Fund89 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Officer, Vice President, Principal Financial Officer, Principal and Compliance Liaison Accounting Officer, and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 Susan G. Malloy (Born 1957) General Counsel, Putnam Investments, Vice President and Assistant Treasurer Putnam Management, and Putnam Retail Management Since 2007 Director of Accounting & Control Services, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Putnam Michael J. Higgins (Born 1976) Investments and Putnam Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 90 Absolute Return 700 Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Multi-Cap Value Fund Growth Opportunities Fund Small Cap Value Fund International Growth Fund Multi-Cap Growth Fund Income Small Cap Growth Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund** International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, International Value Fund and Pennsylvania. Absolute Return 700 Fund 91 Absolute Return Retirement Income Lifestyle Funds — portfolios Absolute Return 100 Fund ® with managed allocations to stocks, bonds, Absolute Return 300 Fund ® and money market investments to generate Absolute Return 500 Fund ® retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady
